Exhibit 10.3

 

Pursuant to 17 C.F.R. § 240.24b-2, confidential information (indicated by [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

EXECUTION VERSION

 

MANUFACTURING AND SUPPLY AGREEMENT

 

BY AND BETWEEN

 

ELI LILLY AND COMPANY,

 

LILLY DEL CARIBE, INC.

 

AND

 

UNITED THERAPEUTICS CORPORATION

 

DATED

 

NOVEMBER 14, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1  Definitions

 

1

 

 

 

 

 

1.1

 

“Effective Date”

 

1

 

 

 

 

 

1.2

 

“Manufacturing Facility”

 

2

 

 

 

 

 

1.3

 

“Manufacturing Responsibility Document” or “MRD”

 

2

 

 

 

 

 

1.4

 

“Modification”

 

2

 

 

 

 

 

1.5

 

“Product”

 

2

 

 

 

 

 

1.6

 

“Purchase Price”

 

2

 

 

 

 

 

1.7

 

“Quality Agreement”

 

2

 

 

 

 

 

1.8

 

“Specifications”

 

2

 

 

 

 

 

1.9

 

“Term”

 

2

 

 

 

 

 

1.10

 

“Wholesaler”

 

2

 

 

 

 

 

ARTICLE 2  Manufacture and Supply

 

2

 

 

 

 

 

2.1

 

General

 

2

 

 

 

 

 

2.2

 

The Product Prior to Modification

 

3

 

 

 

 

 

2.3

 

Subcontractors

 

3

 

 

 

 

 

2.4

 

Product for Development and Promotion

 

4

 

 

 

 

 

2.5

 

Notice of Impact on Supply

 

4

 

 

 

 

 

2.6

 

Manufacturing Facility

 

4

 

 

 

 

 

2.7

 

Product Packaging & Labeling

 

5

 

 

 

 

 

2.8

 

Supply Lead Contacts

 

6

 

 

 

 

 

ARTICLE 3  Modifications

 

6

 

 

 

 

 

3.1

 

Packaging and Labeling

 

6

 

i

--------------------------------------------------------------------------------


 

3.2

 

Manufacturing Facility

 

6

 

 

 

 

 

3.3

 

Compound and its Specifications and Manufacturing Process

 

6

 

 

 

 

 

3.4

 

Product, its Specifications and Manufacturing Process

 

7

 

 

 

 

 

3.5

 

Modifications Required Under Applicable Law

 

7

 

 

 

 

 

3.6

 

Terms Applicable to All Modifications

 

8

 

 

 

 

 

ARTICLE 4  Costs of Modifications

 

8

 

 

 

 

 

4.1

 

Graphics and Artwork into Packaging

 

8

 

 

 

 

 

4.2

 

Required Under Applicable Law

 

9

 

 

 

 

 

4.3

 

Lilly Modifications

 

9

 

 

 

 

 

4.4

 

United Therapeutics’ Modifications

 

9

 

 

 

 

 

ARTICLE 5  Remedies

 

10

 

 

 

 

 

5.1

 

Failure to Make Modifications

 

10

 

 

 

 

 

5.2

 

Modifications to Comply with Laws or Approvals

 

10

 

 

 

 

 

5.3

 

Failure to Supply

 

11

 

 

 

 

 

ARTICLE 6  Price and Payment

 

11

 

 

 

 

 

6.1

 

Payment to Lilly del Caribe

 

11

 

 

 

 

 

6.2

 

Distribution Process

 

11

 

 

 

 

 

6.3

 

Purchase Price

 

12

 

 

 

 

 

6.4

 

Invoices from Lilly to United Therapeutics

 

13

 

 

 

 

 

6.5

 

Payment of Invoices

 

13

 

 

 

 

 

6.6

 

Taxes

 

13

 

 

 

 

 

6.7

 

Wire Transfers/Electronic Transfers

 

13

 

 

 

 

 

6.8

 

Late Payments

 

14

 

ii

--------------------------------------------------------------------------------


 

6.9

 

Cash Collection

 

14

 

 

 

 

 

6.10

 

Service Costs

 

14

 

 

 

 

 

ARTICLE 7  Forecasts, Orders, and Shipment

 

14

 

 

 

 

 

7.1

 

Forecasts

 

14

 

 

 

 

 

7.2

 

Purchase Orders

 

15

 

 

 

 

 

7.3

 

Conflicts

 

15

 

 

 

 

 

7.4

 

Raw Materials

 

15

 

 

 

 

 

7.5

 

Shipment; Title

 

16

 

 

 

 

 

7.6

 

Reporting Regarding Lilly Distribution and Lilly Shipments to Wholesalers (or
Third Parties)

 

17

 

 

 

 

 

7.7

 

Financial Matters

 

17

 

 

 

 

 

ARTICLE 8  Quality and Safety

 

18

 

 

 

 

 

8.1

 

Inspections and Audits

 

18

 

 

 

 

 

8.2

 

GMP Compliance

 

19

 

 

 

 

 

8.3

 

Quality Agreement

 

20

 

 

 

 

 

8.4

 

Shelf Life

 

20

 

 

 

 

 

8.5

 

Lot Numbering

 

20

 

 

 

 

 

8.6

 

Lilly Obligations to Meet Specifications

 

20

 

 

 

 

 

ARTICLE 9  Representations, Warranties and Indemnification

 

20

 

 

 

 

 

9.1

 

Incorporation by Reference of Warranties and Indemnification

 

20

 

 

 

 

 

9.2

 

Further Representations and Warranties of Lilly

 

21

 

 

 

 

 

ARTICLE 10  Decision Making

 

21

 

 

 

 

 

10.1

 

Dispute Resolution

 

21

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 11  Term and Termination

 

21

 

 

 

 

 

11.1

 

Term, Expiry and Termination of the Agreement

 

21

 

 

 

 

 

11.2

 

Consequences of Expiry or Termination

 

21

 

 

 

 

 

11.3

 

Survival

 

22

 

 

 

 

 

11.4

 

No Waiver of Remedies

 

22

 

 

 

 

 

ARTICLE 12  Confidentiality

 

22

 

 

 

 

 

ARTICLE 13  General Provisions

 

22

 

 

 

 

 

13.1

 

Assignment

 

22

 

 

 

 

 

13.2

 

Subcontracting

 

22

 

 

 

 

 

13.3

 

Compliance with Laws

 

23

 

 

 

 

 

13.4

 

Incorporation by Reference of Miscellaneous Terms

 

23

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 1.3

 

Manufacturing Responsibility Document Table of Contents

 

 

 

Exhibit 1.7

 

Quality Agreement Table of Contents

 

 

 

Exhibit 1.8

 

Specifications

 

 

 

Exhibit 2.3(b)

 

Lilly Del Caribe Guarantee

 

 

 

Exhibit 6.2

 

Schematic of Distribution of Product

 

 

 

Exhibit 6.3(a)

 

Purchase Price

 

 

 

Exhibit 6.7

 

Wire Instructions

 

v

--------------------------------------------------------------------------------


 

MANUFACTURING AND SUPPLY AGREEMENT

 

THIS MANUFACTURING AND SUPPLY AGREEMENT (the “Agreement”) is made and entered
into as of November 14, 2008 (the “Execution Date”), effective as of the
Effective Date, by and between Eli Lilly and Company, an Indiana corporation,
having its principal place of business at Lilly Corporate Center, Indianapolis,
Indiana 46285, (“Lilly”) and Lilly del Caribe, Inc., a Cayman Island
corporation, having its principal place of business at Km 12.6 65th Infantry
Avenue, Carolina, PR 00985, (“Lilly del Caribe”) and United Therapeutics
Corporation, a Delaware corporation, having its principal place of business at
1110 Spring Street, Silver Spring, Maryland 20910 (“United Therapeutics”). 
Lilly, Lilly del Caribe and United Therapeutics are referred to individually as
a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, as of the Execution Date, Lilly is manufacturing and selling its
proprietary active pharmaceutical ingredient, tadalafil, under the brand name
Cialis® for treatment of erectile dysfunction;

 

WHEREAS, Lilly is developing and seeking regulatory approval for, and intends to
manufacture and sell, tadalafil under a separate Lilly brand name for treatment
of pulmonary hypertension, and owns or otherwise controls certain related
intellectual property rights;

 

WHEREAS, Lilly and United Therapeutics have entered into a separate License
Agreement as of the Execution Date (the “License Agreement”) pursuant to which
United Therapeutics has received a license to Develop and Commercialize, under
such separate Lilly brand name, Lilly’s proprietary pharmaceutical product
consisting of tadalafil for the treatment of pulmonary hypertension; and

 

WHEREAS, United Therapeutics desires to purchase, and Lilly desires to sell to
United Therapeutics, United Therapeutics’ requirements of such Lilly proprietary
pharmaceutical product in its final finished form, subject to, and in accordance
with, the terms and conditions set forth in this Agreement and the License
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 


ARTICLE 1


DEFINITIONS


 

The terms in this Agreement with initial letters capitalized, whether used in
the singular or plural, shall have the meanings set forth in this Article 1 or
elsewhere in this Agreement, or if not otherwise defined in this Agreement,
shall have the meanings set forth in the License Agreement.

 


1.1          “EFFECTIVE DATE” SHALL MEAN THE EFFECTIVE DATE AS DEFINED IN THE
LICENSE AGREEMENT.

 

--------------------------------------------------------------------------------


 


1.2          “MANUFACTURING FACILITY” SHALL MEAN LILLY’S MANUFACTURING
FACILITIES USED BY LILLY OR SUCH OTHER FACILITIES USED FOR LILLY’S BENEFIT IN
THE PRODUCTION OF THE COMPOUND OR THE PRODUCT, AS MAY BE DESIGNATED FROM TIME TO
TIME IN WRITING BY LILLY.


 


1.3          “MANUFACTURING RESPONSIBILITY DOCUMENT” OR “MRD” SHALL MEAN
ADDITIONAL WRITTEN INSTRUCTIONS REGARDING THE MANUFACTURE AND SUPPLY OF THE
PRODUCT. SECTIONS OF THE MRD MAY BE MODIFIED FROM TIME TO TIME THROUGH THE
ISSUANCE OF A REVISED SECTION SIGNED ON BEHALF OF EACH OF THE PARTIES BY AN
AUTHORIZED REPRESENTATIVE INCORPORATING THE MODIFICATION AND STATING THE
EFFECTIVE DATE AND REVISION NUMBER OF THE MODIFICATION. AN EXAMPLE OF THE TABLE
OF CONTENTS OF AN MRD IS ATTACHED HERETO AS EXHIBIT 1.3.


 


1.4          “MODIFICATION” SHALL MEAN CHANGES OR MODIFICATIONS TO THE PRODUCT
IN THE FIELD OR TO THE PROCESS FOR MANUFACTURING THE PRODUCT FOR USE IN THE
FIELD AS MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


1.5          “PRODUCT” SHALL MEAN THAT PRESCRIPTION PHARMACEUTICAL PRODUCT, THE
ACTIVE INGREDIENT OF WHICH IS THE COMPOUND, IN FINISHED FORM AND FORMULATION, AS
FURTHER DESCRIBED ON EXHIBIT 1.45 (PRODUCT) OF THE LICENSE AGREEMENT, WHICH MAY
BE MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


1.6          “PURCHASE PRICE” SHALL MEAN THE PRICE FOR THE PRODUCT SET FORTH ON
EXHIBIT 6.3(A).


 


1.7          “QUALITY AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 8.3.  AN EXAMPLE OF THE TABLE OF CONTENTS OF A QUALITY AGREEMENT IS
ATTACHED HERETO AS EXHIBIT 1.7.


 


1.8          “SPECIFICATIONS” SHALL MEAN THE SPECIFICATIONS FOR THE PRODUCT SET
FORTH ON EXHIBIT 1.8, AS MAY BE MODIFIED FROM TIME TO TIME PURSUANT TO ARTICLE
3.


 


1.9          “TERM” SHALL HAVE THE MEANING SET FORTH IN SECTION 11.1.


 


1.10        “WHOLESALER” SHALL MEAN A WHOLESALE DISTRIBUTOR OR RESELLER OF THE
PRODUCT THAT (A) DOES NOT ENGAGE IN ANY MARKETING OR PROMOTION OF THE PRODUCT
AND (B) IS APPROVED BY LILLY.


 


ARTICLE 2


MANUFACTURE AND SUPPLY


 


2.1          GENERAL. DURING THE TERM, AND SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, UNITED THERAPEUTICS AGREES TO PURCHASE ITS AND ITS
AFFILIATES’ AND SUBLICENSEES’ REQUIREMENTS OF THE PRODUCT FOR THE TERRITORY
EXCLUSIVELY FROM LILLY, AND LILLY AGREES TO SELL TO UNITED THERAPEUTICS THE
REQUIREMENTS OF THE PRODUCT FOR THE TERRITORY OF UNITED THERAPEUTICS AND ITS
AFFILIATES AND SUBLICENSEES. NOTWITHSTANDING ANYTHING TO THE CONTRARY, LILLY’S
EFFORTS TO SUPPLY THE PRODUCT TO UNITED THERAPEUTICS FOR USE IN THE FIELD IN THE
TERRITORY UNDER THIS AGREEMENT AND THE LICENSE AGREEMENT WILL BE CONSISTENT WITH
LILLY’S EFFORTS TO SUPPLY THE PRODUCT FOR USE IN THE FIELD OUTSIDE THE
TERRITORY.

 

2

--------------------------------------------------------------------------------


 


2.2          THE PRODUCT PRIOR TO MODIFICATION.


 


(A)           LILLY REPRESENTS AND WARRANTS THAT, AS OF THE EFFECTIVE DATE, IT
DOES NOT ANTICIPATE MAKING ANY MATERIAL MODIFICATION THAT WOULD INCREASE THE
PURCHASE PRICE OR DELAY LAUNCH OF THE PRODUCT IN THE FIELD IN THE TERRITORY.


 

(b)           The Parties anticipate making certain minor Modifications to the
Product which will not be subject to the decision-making process referred to in
ARTICLE 3 in preparation for the launch of the Product in United Therapeutics’
Domain, including:

 

(I)                IDENTIFYING THE LILLY PRODUCT MARK, DISTINCT FROM THE BRAND
NAME CIALIS®, USED IN CONNECTION WITH THE MARKETING AND SALE OF THE PRODUCT IN
THE FIELD, ANTICIPATED AS OF THE EXECUTION DATE TO BE [***]TM; OR ITS
REPLACEMENT, SUBJECT TO REGULATORY APPROVAL, AND ANY IDENTIFYING DESIGN MARK TO
BE ASSOCIATED WITH THE PRODUCT IN THE FIELD IN THE TERRITORY; AND

 

(II)               ADDING A CORPORATE MARK OF UNITED THERAPEUTICS AS IDENTIFIED
BY UNITED THERAPEUTICS TO THE PACKAGING FOR THE PRODUCT IN ACCORDANCE WITH
SECTION 2.7(B).

 


2.3          SUBCONTRACTORS.


 


(A)           LILLY SHALL HAVE THE RIGHT TO SUBCONTRACT ALL OR ANY PORTION OF
ITS EXCLUSIVE MANUFACTURING AND SUPPLY ACTIVITIES UNDER THIS AGREEMENT TO A
LILLY AFFILIATE OR A LILLY AUTHORIZED THIRD PARTY. IN THE EVENT THAT ANY SUCH
SUBCONTRACTOR WILL PERFORM CGMP MANUFACTURING, DISTRIBUTION, INVOICING OR
COLLECTIONS ACTIVITIES UNDER SUCH SUBCONTRACT WITH RESPECT TO THE PRODUCT TO BE
SUPPLIED UNDER THIS AGREEMENT, LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH
PROMPT NOTICE OF SUCH SUBCONTRACT. IF THE ACTIVITIES UNDER SUCH SUBCONTRACT ARE
INTENDED TO RELATE:


 

(I)                TO DISTRIBUTION, INVOICING OR COLLECTIONS WITH RESPECT TO THE
PRODUCT AND NOT TO OTHER PRODUCTS LILLY DISTRIBUTES AND SELLS DIRECTLY FOR
LILLY’S OWN BENEFIT; OR

 

(II)               PRIMARILY TO THE MANUFACTURE OF THE PRODUCT TO BE SUPPLIED TO
UNITED THERAPEUTICS UNDER THIS AGREEMENT AND NOT TO OTHER PRODUCTS LILLY
DISTRIBUTES AND SELLS DIRECTLY FOR LILLY’S OWN BENEFIT;

 

THEN LILLY MAY NOT SUBCONTRACT ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN
RESPECT OF SUCH ACTIVITIES TO ANY SUBCONTRACTOR OR CONSULTANT WITHOUT PRIOR
WRITTEN CONSENT OF UNITED THERAPEUTICS, WHICH SHALL NOT UNREASONABLY BE
WITHHELD; PROVIDED THAT, IF SUCH A SUBCONTRACT IS INTENDED TO RELATE TO THE
MANUFACTURE OF PRODUCT FOR SUPPLY TO UNITED THERAPEUTICS UNDER THIS AGREEMENT
FOR UNITED THERAPEUTICS’ DOMAIN AND ALSO FOR LILLY FOR OUTSIDE THE FIELD IN THE
TERRITORY OR IN ANY FIELD OUTSIDE THE TERRITORY, LILLY WILL NOT REQUIRE PRIOR
WRITTEN CONSENT OF UNITED THERAPEUTICS.

 

(b)           With respect to any provision of this Manufacturing and Supply
Agreement relating to supply obligations, any reference to “Lilly” shall be
deemed to include a reference to Lilly del Caribe. References to Lilly shall
also be deemed to include Lilly’s

 

3

--------------------------------------------------------------------------------


 

Affiliates. Lilly shall cause Lilly del Caribe to perform its obligations
hereunder and shall execute the guarantee attached as Exhibit 2.3(b).

 


2.4          PRODUCT FOR DEVELOPMENT AND PROMOTION. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE PRODUCT AND PLACEBO MAY BE REQUIRED BY UNITED THERAPEUTICS FOR
THE DEVELOPMENT OF THE PRODUCT, INCLUDING USE IN CLINICAL TRIALS (INCLUDING
PHASE 4 CLINICAL TRIALS AND LABEL EXPANSION STUDIES), COMPLYING WITH GMPS IN
ACCORDANCE WITH THE LICENSE AGREEMENT AND THE QUALITY AGREEMENT (INCLUDING
CONDUCTING RELEASE TESTING, STABILITY TESTING AND MAINTAINING RETENTION
SAMPLES), AND THE PRODUCT MAY BE REQUIRED BY UNITED THERAPEUTICS FOR
COMPLIMENTARY DISTRIBUTION FOR PATIENT ASSISTANCE, COMPASSIONATE USE PROGRAMS,
AND UNITED THERAPEUTICS’ SAMPLING PROGRAM. SUCH PRODUCT SHALL NOT BE SOLD TO
END-USERS. THE PARTIES ANTICIPATE THAT UNITED THERAPEUTICS’ SAMPLING PROGRAM
WILL INVOLVE PROVIDING SAMPLES OF THE COMMERCIAL VERSION OF THE PRODUCT IN
LIMITED QUANTITIES AT KEY CENTERS FOR THE TREATMENT OF INDICATIONS IN THE FIELD
IN ACCORDANCE WITH INDUSTRY PRACTICES. LILLY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO SUPPLY (A) THE PRODUCT TO UNITED THERAPEUTICS FOR SUCH PURPOSES AT
THE PURCHASE PRICE FOR SUCH PRODUCT AND (B) PLACEBO AT LILLY’S COST, TO BE
AGREED UPON BY THE PARTIES IN EACH INSTANCE IN ADVANCE IN WRITING. LILLY WILL
HAVE NO OBLIGATION TO MANUFACTURE OR SUPPLY SAMPLES OF THE PRODUCT SPECIALLY
PACKAGED FOR SAMPLING UNLESS OTHERWISE AGREED BY THE PARTIES IN WRITING.


 


2.5          NOTICE OF IMPACT ON SUPPLY. LILLY SHALL NOTIFY UNITED THERAPEUTICS
PROMPTLY UPON LILLY’S DISCOVERY OF ANY EVENT OR CONDITION THAT LILLY EXPECTS MAY
HAVE THE POTENTIAL TO MATERIALLY ADVERSELY AFFECT LILLY’S ABILITY TO SUPPLY THE
PRODUCT FOR DEVELOPMENT OR COMMERCIALIZATION IN THE FIELD IN THE TERRITORY UNDER
THIS AGREEMENT AND THE LICENSE AGREEMENT. THE PARTIES SHALL MEET WITHIN SEVEN
(7) DAYS AFTER SUCH NOTICE TO ASSESS THE POTENTIAL IMPACT OF SUCH EVENT OR
CONDITION ON LILLY’S ABILITY TO SUPPLY THE PRODUCT FOR COMMERCIALIZATION IN THE
FIELD IN THE TERRITORY UNDER THIS AGREEMENT AND THE LICENSE AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN THE EVENT OF ANY INABILITY BY LILLY
TO SUPPLY PRODUCT FOR DEVELOPMENT OR COMMERCIALIZATION IN THE FIELD IN THE
TERRITORY UNDER THIS AGREEMENT AND THE LICENSE AGREEMENT, LILLY SHALL ALLOCATE
RAW MATERIALS, COMPOUND, COMPONENTS, AND AVAILABLE PRODUCTION CAPACITY SUCH THAT
LILLY’S EFFORTS TO SUPPLY PRODUCT TO UNITED THERAPEUTICS FOR SUCH USE WILL TAKE
PRIORITY OVER THE SUPPLY OF CIALIS®.


 


2.6          MANUFACTURING FACILITY.


 


(A)                   LILLY SHALL MANUFACTURE THE COMPOUND AND THE PRODUCT
SUPPLIED TO UNITED THERAPEUTICS UNDER THIS AGREEMENT AT THE MANUFACTURING
FACILITIES APPROVED BY THE RELEVANT REGULATORY AUTHORITIES TO MANUFACTURE THE
PRODUCT.


 


(B)                   IF LILLY INTENDS TO CHANGE THE MANUFACTURING FACILITY AT
WHICH LILLY MANUFACTURES THE COMPOUND AND THE PRODUCT SUPPLIED TO UNITED
THERAPEUTICS UNDER THIS AGREEMENT, OR ADDS ADDITIONAL MANUFACTURING FACILITIES
AT WHICH LILLY MANUFACTURES THE COMPOUND AND THE PRODUCT (INCLUDING, IF
APPLICABLE, MANUFACTURING FACILITIES OF A THIRD PARTY) SUPPLIED TO UNITED
THERAPEUTICS UNDER THIS AGREEMENT, LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH
AT LEAST SIX (6) MONTHS PRIOR WRITTEN NOTICE TO THAT EFFECT AND SHALL DELIVER TO
UNITED THERAPEUTICS A COPY OF EACH RELEVANT REGULATORY AUTHORITY’S APPROVAL OF
SUCH MANUFACTURING FACILITY UPON RECEIPT THEREOF. IF LILLY CHANGES THE
MANUFACTURING FACILITY OR ADDS ADDITIONAL

 

4

--------------------------------------------------------------------------------


 


MANUFACTURING FACILITIES, AND THERE ARE INCREMENTAL COSTS ASSOCIATED WITH SUCH
CHANGE OR ADDITION THAT MAY BE RECOVERED BY LILLY FROM UNITED THERAPEUTICS
PURSUANT TO THIS AGREEMENT, LILLY SHALL ENSURE THAT THE COSTS OF SAME ARE NOT
BORNE DISPROPORTIONATELY IN UNITED THERAPEUTICS’ DOMAIN, AS OPPOSED TO LILLY’S
DOMAIN.


 


(C)                   LILLY SHALL PROVIDE TO UNITED THERAPEUTICS AT LEAST SIX
(6) MONTHS PRIOR WRITTEN NOTICE OF ANY SCHEDULED SHUTDOWN AT A MANUFACTURING
FACILITY THAT WOULD MATERIALLY ADVERSELY AFFECT LILLY’S ABILITY TO MANUFACTURE
AND TIMELY DELIVER THE PRODUCT TO UNITED THERAPEUTICS UNDER THIS AGREEMENT.


 


2.7           PRODUCT PACKAGING & LABELING.


 


(A)                   SUBJECT TO SECTION 2.7(B), APPLICABLE LAW AND CONSISTENT
WITH INDUSTRY PRACTICES, THE PARTIES SHALL COLLABORATE ON PREPARING THE DESIGN
OF THE PACKAGING AND LABELING FOR THE PRODUCT, INCLUDING PACKAGING AND LABELING
ALTERNATIVES FOR USES IN ACCORDANCE WITH SECTION 2.4, AND EACH PARTY SHALL ALLOW
THE OTHER PARTY REASONABLE TIME TO PROVIDE COMMENTS AND RECOMMENDATIONS WITH
RESPECT TO SAME.

 


(B)                   THE PARTIES SHALL ACT REASONABLY AND IN GOOD FAITH IN
CONSIDERING EACH OTHER’S COMMENTS ON THE PACKAGING AND LABELING FOR THE PRODUCT,
INCLUDING GIVING THE CORPORATE MARK OF UNITED THERAPEUTICS IDENTIFIED BY UNITED
THERAPEUTICS PURSUANT TO SECTION 2.2(B)(II) PROMINENCE OVER LILLY’S CORPORATE
MARK TO THE EXTENT PERMITTED UNDER APPLICABLE LAW; PROVIDED THAT, SUBJECT TO
APPLICABLE LAW AND CONSISTENT WITH INDUSTRY STANDARDS, LILLY SHALL HAVE FINAL
DECISION-MAKING AUTHORITY REGARDING SUCH PACKAGING AND LABELING IN ACCORDANCE
WITH THE TERMS OF SECTION 3.4(C) (DECISION MAKING) OF THE LICENSE AGREEMENT.  IN
CONNECTION WITH THE EXERCISE OF SUCH FINAL DECISION-MAKING AUTHORITY, LILLY
SHALL COMPLY WITH SECTION 3.4(C)(II) OF THE LICENSE AGREEMENT.


 


(C)                   SUBJECT TO APPLICABLE LAW, SECTION 2.7(B), AND INDUSTRY
PRACTICES, THE PARTIES, ACTING REASONABLY, SHALL DETERMINE THE POSITIONING AND
APPEARANCE OF EACH PARTY’S TRADEMARKS ON SUCH PACKAGING AND LABELING.


 


(D)                   EACH UNIT OF THE PRODUCT SHALL BE PACKAGED AND LABELED
WITH LANGUAGE, INDICATIONS, LABELING AND REGULATORY DISCLOSURES IN ACCORDANCE
WITH THE SPECIFICATIONS AND IN COMPLIANCE WITH APPLICABLE LAW, INCLUDING
REGULATORY APPROVALS, GMP, THE MRD, AND THE QUALITY AGREEMENT.


 


(E)                   THE PARTIES SHALL ACT REASONABLY TO DESIGN THE PACKAGING
AND LABELING OF THE PRODUCT TO PREVENT THE UNAUTHORIZED SALE OF THE PRODUCT
OUTSIDE THE FIELD IN THE TERRITORY AND OUTSIDE THE TERRITORY.  LILLY SHALL ACT
REASONABLY TO DESIGN THE PACKAGING AND LABELING OF PRODUCTS CONTAINING THE
COMPOUND FOR SALE OUTSIDE THE FIELD IN THE TERRITORY AND OUTSIDE THE TERRITORY
TO PREVENT THE UNAUTHORIZED SALE OF SUCH PRODUCTS IN THE FIELD IN THE TERRITORY.


 


(F)                    EACH UNIT OF THE PRODUCT SHALL BEAR A LABEL AND BE
CONTAINED IN AN OUTER PACKAGE, AND/OR CARTON AND, IF APPLICABLE, BE ACCOMPANIED
BY A PACKAGE INSERT, WHICH LABEL, OUTER PACKAGE, AND/OR CARTON AND/OR PACKAGE
INSERT SHALL COMPLY WITH ALL APPLICABLE LAW AND ARTICLE 9 (TRADEMARK USAGE AND
MAINTENANCE) OF THE LICENSE AGREEMENT.  UNITED THERAPEUTICS, AT ITS

 

5

--------------------------------------------------------------------------------


 


EXPENSE, SHALL PROVIDE LILLY WITH GRAPHICS AND ARTWORK FOR SUCH PACKAGING
MATERIALS FOR USE BY LILLY IN THE MANUFACTURE OF THE PRODUCT, SUBJECT TO
APPLICABLE LAWS AND IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN THE MRD AND
THE QUALITY AGREEMENT.  SUCH PACKAGING MATERIALS SHALL CARRY A LEGEND CLEARLY
INDICATING THAT THE PRODUCT WAS MANUFACTURED BY LILLY AND EXCLUSIVELY SOLD BY
UNITED THERAPEUTICS OR ITS AFFILIATES, UNLESS IT IS REASONABLE AND ALLOWED UNDER
APPLICABLE LAW UNDER THE CIRCUMSTANCES TO DELETE LILLY’S NAME.


 


2.8          SUPPLY LEAD CONTACTS. EACH PARTY SHALL APPOINT A LEAD CONTACT FOR
THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT (EACH, A “SUPPLY LEAD CONTACT”). 
THE SUPPLY LEAD CONTACT FOR EACH PARTY SHALL BE IDENTIFIED TO THE OTHER PARTY
NOT LATER THAN TEN (10) DAYS AFTER THE EFFECTIVE DATE.  A PARTY MAY CHANGE ITS
SUPPLY LEAD CONTACT UPON WRITTEN NOTICE TO THE OTHER PARTY.  EACH SUPPLY LEAD
CONTACT SHALL BE CHARGED WITH CREATING AND MAINTAINING A COLLABORATIVE WORK
ENVIRONMENT BETWEEN THE PARTIES.  EACH SUPPLY LEAD CONTACT WILL ALSO:  (A) BE
THE POINT OF FIRST REFERRAL IN ALL MATTERS OF CONFLICT RESOLUTION UNDER THIS
AGREEMENT; (B) PROVIDE A SINGLE POINT OF COMMUNICATION FOR SEEKING CONSENSUS
BOTH WITHIN THE RESPECTIVE PARTIES’ ORGANIZATIONS AND BETWEEN THE PARTIES
REGARDING KEY ISSUES; (C) IDENTIFY AND BRING DISPUTES TO THE ATTENTION OF THE
PARTIES IN A TIMELY MANNER FOR RESOLUTION UNDER SECTION 3.4(C) (DECISION MAKING)
OF THE LICENSE AGREEMENT; AND (D) COORDINATE AGREEMENT BETWEEN THE PARTIES ON
THE DEFINITIVE MRD AND DEFINITIVE QUALITY AGREEMENT.


 


ARTICLE 3
MODIFICATIONS


 


3.1          PACKAGING AND LABELING. EACH PARTY SHALL HAVE THE RIGHT TO PROPOSE
MODIFICATIONS TO PACKAGING AND LABELING FOR THE PRODUCT IN THE FIELD IN THE
TERRITORY CONSISTENT WITH THE PROCESS SET OUT IN SECTION 2.7.  LILLY’S REVIEW
AND APPROVAL OF ANY LABELING SHALL NOT CAUSE LILLY TO BE LIABLE OR OTHERWISE
RESPONSIBLE FOR THE COMPLIANCE WITH APPLICABLE LAW OF THE FORM AND CONTENTS OF
ANY LABELING AND PACKAGING PROPOSED BY UNITED THERAPEUTICS.


 


3.2          MANUFACTURING FACILITY. IN RESPECT OF ANY CHANGE IN OR ADDITION TO
A MANUFACTURING FACILITY CONTEMPLATED BY SECTION 2.6(B), LILLY WILL GIVE UNITED
THERAPEUTICS PROMPT ADVANCE WRITTEN NOTICE AND AN OPPORTUNITY TO PROVIDE
COMMENTS TO LILLY IN WRITING FOR LILLY’S GOOD FAITH CONSIDERATION; PROVIDED,
HOWEVER, THAT LILLY, AFTER SUCH GOOD FAITH CONSIDERATION OF UNITED THERAPEUTICS’
COMMENTS, WILL HAVE FINAL DECISION-MAKING AUTHORITY REGARDING THE MANUFACTURING
FACILITY(IES) AT WHICH LILLY WILL MANUFACTURE COMPOUND AND/OR PRODUCT, SO LONG
AS SUCH CHANGE OR MODIFICATION WOULD NOT BE REASONABLY LIKELY TO MATERIALLY
ADVERSELY AFFECT THE PRODUCT IN THE FIELD IN THE TERRITORY.


 


3.3          COMPOUND AND ITS SPECIFICATIONS AND MANUFACTURING PROCESS.


 


(A)           LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH WRITTEN NOTICE SOON
AS REASONABLY POSSIBLE AND AT LEAST SIXTY (60) DAYS IN ADVANCE OF THE EFFECTIVE
DATE OF A MODIFICATION TO THE SPECIFICATIONS FOR THE COMPOUND OR PROCESS FOR THE
MANUFACTURE OF THE COMPOUND, UNLESS IMPRACTICAL FOR REGULATORY REASONS, IN WHICH
CASE SUCH NOTICE SHALL BE PROVIDED PROMPTLY AFTER THE NEED FOR SUCH MODIFICATION
ARISES, SUBJECT TO THE TERMS OF THE QUALITY AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, LILLY, ACTING REASONABLY
AND IN GOOD FAITH, SHALL HAVE THE RIGHT TO MAKE ANY MODIFICATION PROPOSED UNDER
SECTION 3.3(A), WITHOUT THE CONSENT OF UNITED THERAPEUTICS.

 


3.4          PRODUCT, ITS SPECIFICATIONS AND MANUFACTURING PROCESS.


 


(A)           EACH PARTY SHALL HAVE THE RIGHT TO PROPOSE MODIFICATIONS TO THE
PRODUCT, ITS SPECIFICATIONS AND THE MANUFACTURING PROCESS. THE MODIFICATIONS
CONTEMPLATED BY THIS SECTION 3.4 INCLUDE CHANGES TO THE NUMBER OF TABLETS IN A
PACKAGE, TYPE OR DESIGN OF THE BOTTLE, BLISTER PACKAGING, THE PRODUCT INSERT,
COUNTERFEITING MEASURES, AND THE LIKE.

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN ADDITION TO LILLY’S
RIGHTS UNDER SECTIONS 3.3 AND 3.5, BUT SUBJECT TO LILLY’S OBLIGATIONS UNDER
SECTIONS 2.2(B), 3.1 AND THE REST OF THIS SECTION 3.4, LILLY, ACTING REASONABLY
AND IN GOOD FAITH, SHALL HAVE THE RIGHT TO MAKE MODIFICATIONS TO THE PRODUCT,
ITS SPECIFICATIONS AND MANUFACTURING PROCESS, WITHOUT THE CONSENT OF UNITED
THERAPEUTICS.

 


(C)           EXCEPT WITH RESPECT TO MODIFICATIONS THAT LILLY BELIEVES IN GOOD
FAITH ARE REASONABLY NECESSARY TO PROMOTE PATIENT SAFETY OR FOR ETHICAL OR
QUALITY REASONS, OR WHICH ARE REQUIRED BY APPLICABLE LAW, LILLY SHALL NOT MAKE
AND SHALL NOT BE OBLIGED TO MAKE, UNLESS MUTUALLY AGREED TO BETWEEN THE PARTIES,
ANY MODIFICATION TO:


 

(I)                THE SIZE, SHAPE AND THE LILLY IDENTICODE® OF THE PRODUCT,
UNLESS SUCH CHANGE IS REQUIRED TO CONFORM TO CHANGES MADE BY LILLY TO CIALIS®
PRODUCED AT THE SAME MANUFACTURING FACILITY; AND

 

(II)               CHANGES TO THE DOSAGE FORM OF THE PRODUCT.

 


3.5          MODIFICATIONS REQUIRED UNDER APPLICABLE LAW.


 


(A)           PRIOR TO THE OBTAINING REGULATORY APPROVAL FOR THE PRODUCT IN THE
TERRITORY, LILLY SHALL MODIFY THE PRODUCT AS NECESSARY TO COMPLY WITH APPLICABLE
LAW OR REGULATORY APPROVALS SPECIFIC TO THE PRODUCT IN THE FIELD IN THE
TERRITORY.


 


(B)           AFTER OBTAINING REGULATORY APPROVAL FOR THE PRODUCT IN THE
TERRITORY, IF LILLY IS REQUIRED TO MODIFY THE PRODUCT FOR USE IN THE FIELD TO
COMPLY WITH APPLICABLE LAW OR REGULATORY APPROVALS SPECIFIC TO THE PRODUCT IN
THE FIELD IN THE TERRITORY, LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH WRITTEN
NOTICE AS SOON AS REASONABLY POSSIBLE AND AT LEAST SIXTY (60) DAYS IN ADVANCE OF
THE EFFECTIVE DATE OF SUCH MODIFICATION, UNLESS IMPRACTICAL FOR REGULATORY
REASONS, IN WHICH CASE SUCH NOTICE SHALL BE PROVIDED PROMPTLY AFTER THE NEED FOR
SUCH MODIFICATION ARISES.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, LILLY, ACTING REASONABLY
AND IN GOOD FAITH, SHALL HAVE THE RIGHT TO MAKE ANY MODIFICATION NECESSARY TO
COMPLY WITH APPLICABLE LAW OR REGULATORY APPROVALS SPECIFIC TO THE PRODUCT IN
THE FIELD IN THE TERRITORY, WITHOUT THE CONSENT OF UNITED THERAPEUTICS.

 

7

--------------------------------------------------------------------------------


 


3.6          TERMS APPLICABLE TO ALL MODIFICATIONS.  ALL MODIFICATIONS SHALL BE
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           EVERY MODIFICATION PROPOSED BY LILLY OR UNITED THERAPEUTICS WILL
BE TREATED SEPARATELY.


 


(B)           SUBJECT TO LILLY’S RIGHTS AS SET FORTH IN SECTIONS 3.3(B) AND
3.5(C), THE PARTIES SHALL COLLABORATE REGARDING THE REASONS AND MERITS FOR
IMPLEMENTATION OF ANY SIGNIFICANT (AS DESCRIBED IN THE QUALITY AGREEMENT AND THE
MRD) MODIFICATION AND, TO THE FULL EXTENT PRACTICABLE, EACH PARTY SHALL ALLOW
THE OTHER PARTY REASONABLE TIME TO PROVIDE COMMENTS AND RECOMMENDATIONS WITH
RESPECT TO SAME.  LILLY SHALL KEEP UNITED THERAPEUTICS INFORMED OF THE PROGRESS
OF IMPLEMENTING ANY SIGNIFICANT (AS DESCRIBED IN THE QUALITY AGREEMENT AND THE
MRD) MODIFICATION ON A TIMELY BASIS.

 


(C)           EACH PARTY SHALL ACT REASONABLY AND IN GOOD FAITH IN CONSIDERING
PROPOSALS BY THE OTHER PARTY FOR ANY MODIFICATION.


 


(D)           IN NO EVENT SHALL LILLY BE REQUIRED TO MAKE ANY MODIFICATION THAT
IS PROHIBITED BY APPLICABLE LAW OR BY A REGULATORY AUTHORITY.


 


(E)           LILLY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO IMPLEMENT ANY
MODIFICATION AT THE LOWEST PRACTICAL COST.


 


(F)            LILLY SHALL HAVE SOLE RESPONSIBILITY FOR OBTAINING ANY AND ALL
NECESSARY REGULATORY APPROVALS FOR ANY AND ALL MODIFICATIONS, AND FOR REPORTING
ANY MODIFICATION AND ANY MODIFICATION TO THE REGULATORY APPROVALS TO THE
REGULATORY AUTHORITY, AS APPROPRIATE.


 


(G)           IF LILLY EXERCISES ITS DECISION-MAKING AUTHORITY UNDER THIS
AGREEMENT, LILLY WILL, IF SUCH DECISION MIGHT MATERIALLY ADVERSE EFFECT THE
PRODUCT IN UNITED THERAPEUTICS’ DOMAIN, PRIOR TO MAKING SUCH DECISION, PROVIDE
TO UNITED THERAPEUTICS A REASONABLY DETAILED WRITTEN EXPLANATION OF THE BASIS
FOR SUCH DECISION AND PROVIDE UNITED THERAPEUTICS WITH AN OPPORTUNITY TO DISCUSS
THE MATTER.


 


(H)           SECTION 4.1 (CONDUCT OF THE PARTIES) OF THE LICENSE AGREEMENT IS
HEREBY INCORPORATED HEREIN AND MADE PART OF THIS AGREEMENT.


 


(I)            LILLY SHALL HAVE NO OBLIGATION TO GIVE NOTICE OR OBTAIN THE
CONSENT OF UNITED THERAPEUTICS FOR ANY MODIFICATION OR ANY CHANGE OR
MODIFICATION WITH RESPECT TO THE MANUFACTURING FACILITY THAT IS NOT SIGNIFICANT
(AS DESCRIBED IN THE QUALITY AGREEMENT AND THE MRD).


 


ARTICLE 4
COSTS OF MODIFICATIONS


 


4.1          GRAPHICS AND ARTWORK INTO PACKAGING.  UNITED THERAPEUTICS SHALL
REIMBURSE LILLY FOR ANY REASONABLE COSTS ASSOCIATED INCURRED BY LILLY AS A
CONSEQUENCE OF IMPLEMENTING UNITED THERAPEUTICS’ GRAPHICS AND ARTWORK INTO
PACKAGING MATERIALS IN ACCORDANCE WITH SECTION

 

8

--------------------------------------------------------------------------------


 


3.1 IN ACCORDANCE WITH A PRIOR WRITTEN ESTIMATE OF SUCH COSTS, INCLUDING
REASONABLE COSTS OF LILLY ASSOCIATED WITH THE DESTRUCTION OF PRINTED COMPONENTS
RENDERED OBSOLETE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.2          REQUIRED UNDER APPLICABLE LAW.  IF LILLY MODIFIES THE PRODUCT AS
NECESSARY TO COMPLY WITH CHANGES IN APPLICABLE LAW OR REGULATORY APPROVALS
SPECIFIC TO THE PRODUCT IN THE FIELD IN THE TERRITORY PRIOR TO THE INITIAL
REGULATORY APPROVAL IN THE TERRITORY, THEN LILLY SHALL BE SOLELY RESPONSIBLE FOR
THE COSTS AND EXPENSES (INCLUDING CAPITAL EXPENDITURES, REGULATORY COSTS, AND
ANY OTHER COSTS) INCURRED BY LILLY AS A CONSEQUENCE OF IMPLEMENTING ANY SUCH
MODIFICATION, AND THERE WILL BE AN INCREASE IN THE PURCHASE PRICE TO PERMIT
LILLY TO RECOVER SUCH COSTS AND EXPENSES; PROVIDED THAT, IF LILLY IMPLEMENTS ANY
SUCH MODIFICATION FOR THE PRODUCT OUTSIDE OF THE FIELD IN THE TERRITORY OR
OUTSIDE OF THE TERRITORY, THEN SUCH INCREASE IN THE PURCHASE PRICE SHALL BE ON A
PRO RATA BASIS.


 


4.3          LILLY MODIFICATIONS.  IF:


 


(A)           LILLY PROPOSES A MODIFICATION THAT IS NOT REQUIRED BY APPLICABLE
LAW, THEN LILLY SHALL BE SOLELY RESPONSIBLE FOR THE COSTS AND EXPENSES
(INCLUDING CAPITAL EXPENDITURES, REGULATORY COSTS, AND ANY OTHER COSTS) INCURRED
BY LILLY AS A CONSEQUENCE OF IMPLEMENTING ANY SUCH MODIFICATION, AND THE
PURCHASE PRICE SHALL NOT BE ADJUSTED AS A RESULT OF SUCH COSTS AND EXPENSES;


 


(B)           A MODIFICATION IS ATTRIBUTABLE TO PRODUCTS IN LILLY’S DOMAIN AND
NOT REQUIRED IN UNITED THERAPEUTICS’ DOMAIN, OR A MODIFICATION IS REQUIRED TO
COMPLY WITH CHANGES IN APPLICABLE LAW OR REGULATORY APPROVALS OUTSIDE THE
TERRITORY, THEN LILLY SHALL BE SOLELY RESPONSIBLE FOR THE COSTS AND EXPENSES
(INCLUDING CAPITAL EXPENDITURES, REGULATORY COSTS, AND ANY OTHER COSTS) INCURRED
BY LILLY AS A CONSEQUENCE OF IMPLEMENTING ANY SUCH MODIFICATION, AND THE
PURCHASE PRICE SHALL NOT BE ADJUSTED AS A RESULT OF SUCH COSTS AND EXPENSES; OR


 


(C)           IN RESPECT OF ANY CHANGE IN OR ADDITION TO A MANUFACTURING
FACILITY CONTEMPLATED BY SECTION 2.6(B), THE INCREMENTAL COSTS AND EXPENSES
INCURRED BY LILLY AS A CONSEQUENCE OF SUCH CHANGE OR ADDITION, INCLUDING ANY
START-UP COSTS, CAPITAL EXPENDITURES, OR REGULATORY COSTS RELATED TO SUCH CHANGE
OR ADDITION SHALL BE BORNE BY LILLY AND, SUBJECT TO SECTION 2.6(B), THERE WILL
BE AN INCREASE IN THE PURCHASE PRICE TO PERMIT LILLY TO RECOVER SUCH COSTS AND
EXPENSES.  IN NO EVENT SHALL THE PURCHASE PRICE BE INCREASED BY MORE THAN FORTY
PERCENT (40%) OF THE THEN-CURRENT PURCHASE PRICE AS A RESULT OF LILLY’S DECISION
TO USE A DIFFERENT MANUFACTURING FACILITY PURSUANT TO SECTION 2.6.

 


4.4          UNITED THERAPEUTICS’ MODIFICATIONS.


 


(A)           IF UNITED THERAPEUTICS REQUESTS A MODIFICATION, OR A MODIFICATION
IS REQUIRED UNDER APPLICABLE LAW SPECIFIC TO THE PRODUCT IN THE FIELD IN THE
TERRITORY AFTER THE INITIAL REGULATORY APPROVAL IN THE TERRITORY, THEN LILLY
SHALL INITIALLY BEAR THE REASONABLE COSTS AND EXPENSES (INCLUDING CAPITAL
EXPENDITURES, REGULATORY COSTS, AND ANY OTHER COSTS) INCURRED BY THE PARTIES AS
A CONSEQUENCE OF IMPLEMENTING ANY SUCH MODIFICATION; PROVIDED THAT THE PURCHASE
PRICE SHALL BE ADJUSTED TO PERMIT LILLY TO RECOUP SUCH COSTS AND EXPENSES AS
DESCRIBED IN THIS SECTION 4.4.

 

9

--------------------------------------------------------------------------------


 


(B)           WITHIN FORTY-FIVE (45) DAYS OF RECEIPT OF UNITED THERAPEUTICS’
REQUEST, OR AS SOON AS REASONABLY POSSIBLE AFTER NOTICE THAT SUCH A MODIFICATION
IS REQUIRED UNDER APPLICABLE LAW, LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH A
WRITTEN EXPLANATION OF ANY INCREMENTAL COSTS AND EXPENSES (INCLUDING CAPITAL
EXPENDITURES, REGULATORY COSTS AND ANY OTHER COSTS APPLIED CONSISTENTLY WITH
OTHER DIVISIONS) AND ANY INCREMENTAL INCREASE IN ONGOING THE PRODUCT
MANUFACTURING COSTS (AS REFLECTED IN LILLY’S COST OF MANUFACTURING THE PRODUCT
AS CALCULATED BY LILLY FOR INTERNAL ACCOUNTING PURPOSES, SUCH CALCULATION TO BE
PERFORMED CONSISTENTLY WITH THE PRACTICE ACROSS LILLY’S DIVISIONS,) ESTIMATED TO
BE INCURRED BY LILLY DUE TO ANY SUCH MODIFICATION.  WITHIN FORTY-FIVE (45) DAYS
OF RECEIPT OF SUCH EXPLANATION, UNITED THERAPEUTICS MAY NOTIFY LILLY THAT UNITED
THERAPEUTICS IS NOT WILLING TO PAY FOR SUCH MODIFICATION, AND THEREAFTER SUCH
MODIFICATION WILL NOT BE IMPLEMENTED UNLESS LILLY, IN ITS DISCRETION, CHOOSES TO
IMPLEMENT SUCH MODIFICATION AND ADVISES UNITED THERAPEUTICS OF SUCH DECISION
WITHIN A REASONABLE PERIOD OF TIME.  FOR THE PURPOSE OF CALCULATING THE
RESPONSIBILITY FOR THE COSTS OF ANY SUCH MODIFICATION THAT LILLY CHOOSES TO
IMPLEMENT, SUCH MODIFICATION SHALL BE DEEMED TO BE A MODIFICATION PROPOSED BY
LILLY AND PAID FOR PURSUANT TO SECTION 4.3(A). ANY CALCULATION OR PAYMENT OF
SUCH INCREMENTAL COSTS AND EXPENSES OF ANY SUCH MODIFICATION SHALL BE BASED ON
THE INCREMENTAL COSTS AND EXPENSES ATTRIBUTABLE SOLELY TO SUCH MODIFICATION WITH
RESPECT TO THE PRODUCT IN THE FIELD IN THE TERRITORY, AND SHALL NOT INCLUDE ANY
COSTS OR EXPENSES ATTRIBUTED TO ANY MODIFICATION OF PRODUCTS IN LILLY’S DOMAIN. 
LILLY MAY INCREASE THE PURCHASE PRICE TO REFLECT ANY SUCH INCREMENTAL COSTS AND
EXPENSES (INCLUDING CAPITAL EXPENDITURES, REGULATORY COSTS AND ANY OTHER COSTS
APPLIED CONSISTENTLY WITH OTHER DIVISIONS) AND SUCH INCREMENTAL INCREASE IN
ONGOING PRODUCT MANUFACTURING COSTS.


 


(C)           UNITED THERAPEUTICS MAY PROPOSE THE ADDITION OF ONE OR MORE
WHOLESALERS TO LILLY’S DISTRIBUTION AND SHIPMENT PROCESS DESCRIBED IN THIS
AGREEMENT, AND LILLY SHALL ACT REASONABLY AND IN GOOD FAITH IN CONSIDERING SUCH
PROPOSAL.  UNITED THERAPEUTICS SHALL BE SOLELY RESPONSIBLE FOR THE REASONABLE
COSTS INCURRED BY LILLY AS A CONSEQUENCE OF IMPLEMENTING ANY SUCH PROPOSAL.

 


ARTICLE 5
REMEDIES


 


5.1          FAILURE TO MAKE MODIFICATIONS.  IN THE EVENT THAT LILLY IS UNABLE
OR FAILS TO IMPLEMENT A MODIFICATION AFTER EXERCISING COMMERCIALLY REASONABLE
EFFORTS, THEN LILLY WILL USE COMMERCIALLY REASONABLE EFFORTS TO EMPLOY A CAPABLE
THIRD PARTY TO PERFORM SUCH MANUFACTURING.


 


5.2          MODIFICATIONS TO COMPLY WITH LAWS OR APPROVALS.  IF UNITED
THERAPEUTICS IS NOT WILLING TO PAY FOR A MODIFICATION NECESSARY TO COMPLY WITH
APPLICABLE LAW OR REGULATORY APPROVALS SPECIFIC TO THE PRODUCT IN THE FIELD IN
THE TERRITORY, THEN, AT UNITED THERAPEUTICS’ REQUEST, LILLY AND UNITED
THERAPEUTICS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PURCHASE THE PRODUCT
FROM A THIRD PARTY MANUFACTURER OR FIND A MUTUALLY ACCEPTABLE SOLUTION TO THE
PROBLEM, AND IN THE ABSENCE OF SUCH A SOLUTION, IN ADDITION TO ITS RIGHTS
AVAILABLE UNDER THIS AGREEMENT, THE LICENSE AGREEMENT AND APPLICABLE LAW, UNITED
THERAPEUTICS MAY, AT ITS OPTION, TERMINATE THIS AGREEMENT AND THE LICENSE
AGREEMENT AS OF THE EARLIER OF (A) THE DATE APPLICABLE LAWS REQUIRE THE
IMPLEMENTATION OF SUCH MODIFICATION, OR (B) THIRTY (30) DAYS AFTER WRITTEN

 

10

--------------------------------------------------------------------------------


 


NOTICE FROM UNITED THERAPEUTICS TO LILLY, PURSUANT, IN EITHER CASE (A) OR (B),
TO SECTION 13.2 (UNILATERAL TERMINATION BY UNITED THERAPEUTICS) OF THE LICENSE
AGREEMENT, WITH THE CONSEQUENCES OF SUCH A TERMINATION AS SET OUT THEREIN.


 


5.3          FAILURE TO SUPPLY.  IF LILLY FAILS, IN TWO (2) OR MORE CALENDAR
MONTHS IN ANY TWELVE (12) CALENDAR MONTH PERIOD, TO SUPPLY AN AMOUNT OF PRODUCT
EQUAL TO THE LESSER OF (A) EIGHTY PERCENT (80%) OF THE AGGREGATE PRODUCT ORDERED
BY WHOLESALERS FOR SUCH CALENDAR MONTH AND (B) EIGHTY PERCENT (80%) OF THE
PRODUCT SET FORTH IN THE APPLICABLE FORECAST FOR SUCH CALENDAR MONTH, AND AS A
RESULT, UNITED THERAPEUTICS IS SIGNIFICANTLY HARMED IN ITS ABILITY TO MEET THE
DEMAND AT THE RETAIL LEVEL FOR THE PRODUCT IN THE FIELD IN THE TERRITORY, THEN
AT UNITED THERAPEUTICS’ REQUEST, LILLY AND UNITED THERAPEUTICS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PURCHASE THE PRODUCT FROM A THIRD PARTY
MANUFACTURER.  THE APPLICABLE FORECAST FOR SECTION 5.3(B) SHALL BE THE FORECAST
FOR THE CALENDAR MONTH IN QUESTION THAT WAS CONTAINED IN THE UNITED
THERAPEUTICS’ FORECAST DELIVERED TO LILLY FOUR (4) MONTHS IN ADVANCE OF THE
APPLICABLE CALENDAR MONTH.  IF UNITED THERAPEUTICS AND LILLY, USING COMMERCIALLY
REASONABLE EFFORTS, ARE UNABLE TO PURCHASE THE PRODUCT FROM A THIRD PARTY
MANUFACTURER, UNITED THERAPEUTICS SHALL BE PERMITTED TO EXERCISE ANY OF ITS
OTHER RIGHTS AVAILABLE UNDER THIS AGREEMENT, THE LICENSE AGREEMENT AND
APPLICABLE LAW.


 


ARTICLE 6
PRICE AND PAYMENT


 


6.1          PAYMENT TO LILLY DEL CARIBE. IN CONSIDERATION OF LILLY DEL CARIBE’S
AGREEMENT TO MANUFACTURE AND HAVE LILLY SUPPLY THE PRODUCT TO UNITED
THERAPEUTICS AT THE PURCHASE PRICE SET FORTH IN SECTION 6.2 FOR SALE BY UNITED
THERAPEUTICS, UNITED THERAPEUTICS, WITHIN TEN (10) DAYS AFTER THE EFFECTIVE DATE
SHALL PAY TO LILLY DEL CARIBE A ONE-TIME ONLY, NON-REFUNDABLE (EXCEPT AS
PROVIDED BY SECTION 13.5(C) (UPON TERMINATION OF THIS AGREEMENT BY LILLY
PURSUANT TO SECTION 13.4(A)) OF THE LICENSE AGREEMENT), NON CREDITABLE PAYMENT
OF ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) AS PREPAYMENT FOR A
PORTION OF THE PRICE FOR THE PRODUCT TO BE SUPPLIED BY LILLY TO UNITED
THERAPEUTICS.


 


6.2          DISTRIBUTION PROCESS.


 


(A)           UNITED THERAPEUTICS WILL PURCHASE PRODUCT FROM LILLY AND LILLY,
ACTING AS AGENT FOR UNITED THERAPEUTICS, WILL DISTRIBUTE SUCH PRODUCT TO
WHOLESALERS, ON BEHALF OF UNITED THERAPEUTICS, IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  A SCHEMATIC DESCRIPTION OF THE DISTRIBUTION OF PRODUCT UNDER
THIS AGREEMENT, SOLELY FOR PURPOSES OF CLARIFICATION AND NOT LIMITATION, IS SET
FORTH IN EXHIBIT 6.2.  IN PARTICULAR, BASED ON A STANDING PURCHASE ORDER FROM
UNITED THERAPEUTICS, LILLY WILL MANUFACTURE AND SHIP PRODUCT TO A LILLY
DISTRIBUTION CENTER, USING SHIPMENT ARRANGEMENTS CONSISTENT WITH THOSE LILLY
USES FOR PRODUCTS LILLY DISTRIBUTES AND SELLS DIRECTLY FOR LILLY’S OWN BENEFIT,
AS FURTHER DESCRIBED IN SECTION 7.5(A).  THE PARTIES WILL ESTABLISH A JOINT
COMMITTEE THROUGH THE SUPPLY LEAD CONTACTS TO FACILITATE THE USE BY UNITED
THERAPEUTICS OF LILLY’S DISTRIBUTION PROCESSES AS CONTEMPLATED BY THIS
AGREEMENT. THE PARTIES WILL AGREE ON A MINIMUM INVENTORY LEVEL OF PRODUCT TO BE
MAINTAINED IN LILLY DISTRIBUTION CENTERS IN THE MRD.  LILLY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN A QUANTITY OF PRODUCT IN INVENTORY
IN LILLY’S DISTRIBUTION CENTER EQUAL TO OR GREATER THAN THE AGREED-UPON MINIMUM
INVENTORY LEVEL;

 

11

--------------------------------------------------------------------------------


 


PROVIDED THAT THE MINIMUM REPLENISHMENT QUANTITY WILL BE ONE (1) THEN-STANDARD
LILLY MANUFACTURING LOT OF PRODUCT; PROVIDED FURTHER THAT, IF A BATCH IS SPLIT,
UNITED THERAPEUTICS SHALL BE RESPONSIBLE ONLY FOR THE PORTION OF SUCH A SPLIT
BATCH THAT IS ALLOCATED TO UNITED THERAPEUTICS’ DOMAIN AND NO PORTION OF SUCH A
SPLIT BATCH THAT IS ALLOCATED TO LILLY’S DOMAIN.  AS OF THE EFFECTIVE DATE, ONE
(1) STANDARD MANUFACTURING LOT OF PRODUCT IS EQUAL TO [***] ([***]) TABLETS. 
LILLY WILL INVOICE UNITED THERAPEUTICS IN ACCORDANCE WITH SECTION 6.4 FOR
PRODUCT SHIPPED BY LILLY TO LILLY DISTRIBUTION CENTERS AT THE TIME OF SHIPMENT
TO DISTRIBUTION CENTER, AND UNITED THERAPEUTICS WILL MAKE PAYMENT TO LILLY
AGAINST SUCH INVOICES IN ACCORDANCE WITH SECTIONS 6.3, 6.4, 6.5, 6.6, 6.7 AND
6.8.

 


(B)           AS AN AGENT FOR UNITED THERAPEUTICS, LILLY WILL (I) STORE PRODUCT
IN ITS DISTRIBUTION CENTERS, (II) RECEIVE, THROUGH ITS DISTRIBUTION CENTERS,
ORDERS FOR PRODUCT FROM WHOLESALERS, (III) SHIP ORDERED PRODUCT TO WHOLESALERS,
(IV) BILL/INVOICE WHOLESALERS, (V) PROCESS INVOICE REMITTANCES FROM WHOLESALERS,
AND (VI) RECEIVE PAYMENTS FROM WHOLESALERS.  UPON SHIPMENT OF PRODUCT TO A
WHOLESALER, LILLY SHALL INVOICE THE WHOLESALER FOR THE SELLING PRICE AT LILLY’S
THEN-CURRENT STANDARD TERMS AND THE TERMS OF LILLY’S AGREEMENTS WITH ITS
WHOLESALERS.


 


(C)           THE INTENT OF THE ARRANGEMENT DESCRIBED IN SECTIONS 6.2(A) AND
6.2(B) IS TO PERMIT THE PARTIES TO TAKE ADVANTAGE OF LILLY’S INTERNAL PROCESSES
AND LILLY’S EXISTING RELATIONSHIPS WITH WHOLESALERS BUT, IF THERE ARE SUBSEQUENT
CHANGES IN LILLY’S INTERNAL PROCESSES AND/OR LILLY’S EXISTING RELATIONSHIPS WITH
WHOLESALERS, OR THERE ARE OTHER CHANGES AND CIRCUMSTANCES THAT OTHERWISE MAKE
SUCH ARRANGEMENT NOT FEASIBLE OR DESIRABLE, THE PARTIES SHALL DISCUSS IN GOOD
FAITH AMENDING THIS AGREEMENT.


 


6.3          PURCHASE PRICE.


 


(A)           IN ADDITION TO THE AMOUNT PAID TO LILLY DEL CARIBE BY UNITED
THERAPEUTICS AS A PREPAYMENT FOR SUPPLY OF THE PRODUCT IN THE AMOUNT SET FORTH
IN SECTION 6.1, AND IN CONSIDERATION FOR SUPPLY OF THE PRODUCT UNDER THIS
AGREEMENT, UNITED THERAPEUTICS SHALL PAY TO LILLY THE PURCHASE PRICE FOR SUCH
PRODUCTS SOLD BY LILLY TO UNITED THERAPEUTICS, AS SET FORTH IN EXHIBIT 6.3(A),
SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 6.3(B) AND/OR 6.3(C), OR AS
OTHERWISE ADJUSTED PURSUANT TO THIS AGREEMENT.

 


(B)           THE PURCHASE PRICE FOR SUPPLY OF THE PRODUCT SHALL BE ADJUSTED
ANNUALLY AT THE BEGINNING OF EACH CALENDAR YEAR UPON SIXTY (60) DAYS PRIOR
WRITTEN NOTICE FROM LILLY TO UNITED THERAPEUTICS, AND LILLY SHALL APPLY THE NEW
PRICE ONLY IN RESPECT OF PURCHASE ORDERS RECEIVED ON OR AFTER THE EFFECTIVE DATE
OF SUCH PRICE CHANGE.  SUCH ADJUSTMENT SHALL BE BASED ON: (A) ACTUAL INCREASES
OR DECREASES IN THE MOST RECENT CALENDAR YEAR PRODUCER PRICE INDEX, INDUSTRY:
PHARMACEUTICAL PREPARATIONS, AS PUBLISHED BY THE U.S. DEPARTMENT OF LABOR,
BUREAU OF LABOR STATISTICS, OR ANY REPLACEMENT INDEX, AND (B) CHANGES
CONTEMPLATED BY ARTICLE 4.

 


(C)           IN THE EVENT THAT LILLY DETERMINES THAT LILLY’S STANDARD COST OF
MANUFACTURING THE PRODUCT (INCLUDING LILLY’S COST OF ITS DISTRIBUTION SYSTEM,
INCLUDING THE COSTS OF TRANSPORTATION, AND INSURANCE DURING TRANSPORT, TO
LILLY’S DISTRIBUTION CENTER, STORAGE IN WAREHOUSE FACILITIES, AND INSURANCE
DURING SUCH STORAGE, AT LILLY’S DISTRIBUTION CENTER, AND TRANSPORTATION, AND
INSURANCE DURING TRANSPORT, TO THE WHOLESALER PURSUANT TO LILLY’S RELATIONSHIP
WITH SUCH WHOLESALER) AS CALCULATED BY LILLY FOR INTERNAL ACCOUNTING PURPOSES,
SUCH CALCULATION

 

12

--------------------------------------------------------------------------------


 


PERFORMED CONSISTENTLY WITH THE PRACTICE ACROSS LILLY’S DIVISIONS, IS GREATER
THAN THE PURCHASE PRICE, THEN LILLY WILL GIVE NOTICE OF SAME TO UNITED
THERAPEUTICS AND DISCLOSE TO UNITED THERAPEUTICS SUCH STANDARD COST OF
MANUFACTURING THE PRODUCT. LILLY MAY THEREAFTER INCREASE THE PURCHASE PRICE FOR
THE PRODUCT SOLD TO UNITED THERAPEUTICS TO LILLY’S STANDARD COST OF
MANUFACTURING THE PRODUCT.  LILLY WILL GIVE UNITED THERAPEUTICS AT LEAST NINETY
(90) DAYS NOTICE OF ANY SUCH INCREASE, AND SUCH NOTICE SHALL BE GIVEN NO MORE
THAN ONCE IN ANY TWELVE (12) MONTH PERIOD.  ANY OVERHEADS FORMING A PART OF
LILLY’S STANDARD COST OF MANUFACTURE SHALL BE SHARED PRO-RATA BASED ON VOLUME OF
THE PRODUCT IN THE FIELD IN THE TERRITORY, AND THE TOTAL OF THE VOLUME OF
PRODUCT MANUFACTURED BETWEEN THE PRODUCT IN THE FIELD IN THE TERRITORY VERSUS
THE VOLUME OF PRODUCTS CONTAINING THE COMPOUND OUTSIDE THE FIELD IN THE
TERRITORY AND IN FIELDS OUTSIDE THE TERRITORY.


 


6.4          INVOICES FROM LILLY TO UNITED THERAPEUTICS. AT THE TIME OF SHIPMENT
BY LILLY FROM THE FACTORY TO A LILLY DISTRIBUTION CENTER, LILLY SHALL DELIVER AN
INVOICE (ELECTRONICALLY USING ELECTRONIC DATA INTERCHANGE (“EDI”) STANDARD
METHODS) TO UNITED THERAPEUTICS AFTER SHIPMENT OF THE PRODUCT IN ACCORDANCE WITH
SECTION 7.5(A) AND DELIVERY OF THE CORRESPONDING PURCHASE ORDER.  ALL INVOICES
ISSUED BY LILLY SHALL SHOW:


 


(A)                   THE ACTUAL QUANTITY OF THE PRODUCT SHIPPED;


 


(B)                   THE LOT NUMBER AND EXPIRATION DATE OF EACH BATCH OF THE
PRODUCT SHIPPED; AND


 


(C)                   THE PURCHASE PRICE FOR THE QUANTITY OF THE PRODUCT
SHIPPED, BASED ON THE PURCHASE PRICE FOR THE PRODUCT AS IN EFFECT AT THE TIME OF
SHIPMENT;


 

or as otherwise set forth in the MRD.  If United Therapeutics disputes for any
reason the amounts set forth in any invoice submitted by Lilly, United
Therapeutics shall notify Lilly of such dispute within thirty (30) days after
the date of such invoice, and the Parties shall promptly attempt to resolve the
dispute.

 


6.5          PAYMENT OF INVOICES.  EACH INVOICE ISSUED BY LILLY TO UNITED
THERAPEUTICS UNDER SECTION 6.4, TO THE EXTENT ACCURATE, SHALL BE PAID IN FULL BY
UNITED THERAPEUTICS TO LILLY WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH
INVOICE.


 


6.6          TAXES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IT IS THEIR MUTUAL
OBJECTIVE AND INTENT TO MINIMIZE, TO THE EXTENT FEASIBLE, TAXES PAYABLE WITH
RESPECT TO THE PAYMENT UNDER SECTION 6.1 AND THAT THEY SHALL EACH USE
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE AND COORDINATE WITH EACH OTHER TO
ACHIEVE SUCH OBJECTIVE.  IF APPLICABLE LAW REQUIRES THAT TAXES BE DEDUCTED AND
WITHHELD FROM ANY PAYMENT, UNITED THERAPEUTICS SHALL (A) DEDUCT SUCH TAXES FROM
THE PAYMENT; (B) PAY SUCH TAXES TO THE PROPER TAXING AUTHORITY; AND (C) SEND
EVIDENCE OF SUCH OBLIGATION TOGETHER WITH PROOF OF SUCH PAYMENT TO LILLY WITHIN
SIXTY (60) DAYS FOLLOWING SUCH PAYMENT.


 


6.7          WIRE TRANSFERS/ELECTRONIC TRANSFERS. ALL PAYMENTS FOR INVOICES
DELIVERED UNDER THIS AGREEMENT THAT ARE NOT ASSOCIATED WITH THE TRANSFER OF THE
PRODUCT SHALL BE MADE TO LILLY OR LILLY DEL CARIBE, AS APPLICABLE, BY BANK WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO

 

13

--------------------------------------------------------------------------------


 


LILLY OR LILLY DEL CARIBE, AS APPLICABLE, IN ACCORDANCE WITH THE WIRE
INSTRUCTIONS SET FORTH IN EXHIBIT 6.7, WHICH MAY BE CHANGED BY WRITTEN NOTICE TO
UNITED THERAPEUTICS IN ACCORDANCE WITH SECTION 15.7 (NOTICE) OF THE LICENSE
AGREEMENT.  ALL PAYMENTS FOR ALL OTHER INVOICES DELIVERED UNDER THIS AGREEMENT
SHALL BE MADE TO LILLY OR LILLY DEL CARIBE, AS APPLICABLE, ELECTRONICALLY USING
EDI STANDARD METHODS OR WIRE TRANSFER.


 


6.8          LATE PAYMENTS. SUBJECT TO THE TERMS OF THIS AGREEMENT, PAYMENTS NOT
MADE TO LILLY OR LILLY DEL CARIBE, AS APPLICABLE, WITHIN THE TIME PERIOD SET
FORTH IN SECTION 6.1 OR 6.5, AS APPLICABLE, SHALL BEAR INTEREST AT A RATE OF TWO
PERCENT (2%) PER MONTH OR THE HIGHEST RATE ALLOWED UNDER APPLICABLE LAW,
WHICHEVER IS LOWER, UNTIL PAID IN FULL.  THE PAYMENT OF SUCH INTEREST SHALL NOT
LIMIT LILLY FROM EXERCISING ANY OTHER RIGHTS IT MAY HAVE AS A CONSEQUENCE OF THE
LATENESS OF ANY PAYMENT.


 


6.9          CASH COLLECTION. ANY RECEIPT BY LILLY UNDER SECTION 6.2(B), ACTING
AS AN AGENT FOR UNITED THERAPEUTICS, OF THE RECEIVABLES DUE FROM THE WHOLESALER,
SHALL BE CONSISTENT WITH THOSE PRACTICES THAT LILLY USES FOR THE COLLECTION OF
RECEIVABLES OWED LILLY FOR ITS OWN PRODUCT SALES.  LILLY SHALL TRANSFER ANY SUCH
RECEIVABLES COLLECTED BY LILLY ON A MONTHLY BASIS TO UNITED THERAPEUTICS (VIA
EFT/ACH OR WIRE TRANSFER).  LILLY SHALL USE COMMERCIALLY REASONABLE EFFORTS,
CONSISTENT WITH LILLY’S USUAL COLLECTION PRACTICES, TO COLLECT PAYMENTS DUE FROM
WHOLESALERS WITH RESPECT TO PRODUCTS DELIVERED TO SUCH WHOLESALERS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT LILLY DOES NOT GUARANTEE ANY SUCH
COLLECTIONS. FOR PURPOSES OF CLARIFICATION, UNITED THERAPEUTICS SHALL BEAR THE
RISK OF ANY AND ALL UNCOLLECTED RECEIVABLES AND BEAR ULTIMATE RESPONSIBILITY FOR
COLLECTING SAME.


 


6.10       SERVICE COSTS. IN CONSIDERATION FOR START-UP SERVICES PROVIDED BY
LILLY IN CONNECTION WITH THE DISTRIBUTION PROCESS TO BE UTILIZED BY THE PARTIES
UNDER THE TERMS OF THIS AGREEMENT, AS MUTUALLY AGREED BY THE PARTIES AND AS
FURTHER DESCRIBED IN SECTION 6.2(A), UNITED THERAPEUTICS WILL REIMBURSE LILLY
FOR THE COSTS AND EXPENSE INCURRED BY LILLY TO ESTABLISH SUCH START-UP
SERVICES.  THE AMOUNT TO BE REIMBURSED TO LILLY BY UNITED THERAPEUTICS WILL BE
DETERMINED BASED UPON ACTUAL AMOUNTS PAID TO THIRD PARTIES AND, WITH RESPECT TO
LILLY EMPLOYEES BY THE NUMBER OF FULL TIME EQUIVALENTS (FTES) SPENT BY LILLY TO
ESTABLISH SUCH START-UP SERVICES AT AN ANNUAL RATE OF [***] DOLLARS ($[***])
(ADJUSTED ANNUALLY BASED ON CPI) PER FULL TIME EQUIVALENT.  LILLY WILL PROVIDE
AN INVOICE TO UNITED THERAPEUTICS AFTER SUCH START-UP SERVICES HAVE BEEN
ESTABLISHED, AND UNITED THERAPEUTICS WILL MAKE PAYMENT TO LILLY AGAINST SUCH
INVOICE IN ACCORDANCE WITH SECTIONS 6.5, 6.6, 6.7 AND 6.8.


 


ARTICLE 7
FORECASTS, ORDERS, AND SHIPMENT


 


7.1          FORECASTS. COMMENCING ON OR BEFORE THE LATER OF: (A) THE FIRST DAY
OF THE MONTH THAT COMMENCES AT LEAST NINE (9) CALENDAR MONTHS IN ADVANCE OF THE
ANTICIPATED LAUNCH DATE FOR THE PRODUCT, AS AGREED BETWEEN THE PARTIES; AND
(B) JANUARY 2, 2009; UNITED THERAPEUTICS WILL PROVIDE TO LILLY:  (I) ON OR
BEFORE THE FIRST DAY OF EACH MONTH THEREAFTER, UNITED THERAPEUTICS’ GOOD FAITH
ESTIMATE OF THE TOTAL QUANTITY OF THE PRODUCT, ON A STOCK KEEPING UNIT BASIS,
EXPECTED TO BE ORDERED BY ALL WHOLESALERS FOR THE FOLLOWING TWENTY-FOUR (24)
CALENDAR MONTHS, BROKEN DOWN INTO CALENDAR MONTHS (EACH, THE “FORECAST”), AND
(II) ON OR BEFORE APRIL 15TH OF EACH YEAR, UNITED

 

14

--------------------------------------------------------------------------------


 

Therapeutics’ good faith estimate of the total quantity of the Product, on a
stock keeping unit basis, expected to be ordered by all Wholesalers for the
current year and the following two (2) years, broken down into years.  The
Parties agree that such Forecasts and such estimates will be for general
planning purposes only, and will not be binding on Lilly or United Therapeutics
except as otherwise set out in Section 5.3.

 


7.2                               PURCHASE ORDERS.


 


(A)                                                          LILLY WILL RECEIVE
PURCHASE ORDERS FROM WHOLESALERS (EACH SUCH SEPARATE PURCHASE ORDER, A “PURCHASE
ORDER”) FOR FULFILLMENT.  LILLY, USING EFFORTS CONSISTENT WITH THOSE LILLY PUTS
FORTH TO FILL ORDERS FOR PRODUCTS LILLY DISTRIBUTES AND SELLS DIRECTLY FOR
LILLY’S OWN BENEFIT, SHALL FILL THE ORDERS CORRESPONDING TO SUCH PURCHASE ORDERS
AND SHIP THE PRODUCT DIRECTLY TO THE WHOLESALERS.  A SCHEMATIC DESCRIPTION OF
DISTRIBUTION OF PRODUCT UNDER THIS AGREEMENT, SOLELY FOR PURPOSES OF
CLARIFICATION AND NOT LIMITATION, IS SET FORTH IN EXHIBIT 6.2.

 


(B)                                                          NOTWITHSTANDING THE
FOREGOING, LILLY, USING EFFORTS CONSISTENT WITH THOSE LILLY PUTS FORTH TO FILL
ORDERS FOR PRODUCTS LILLY DISTRIBUTES AND SELLS DIRECTLY FOR LILLY’S OWN
BENEFIT, SHALL: (I) MEET ANY REQUEST OF WHOLESALERS FOR DELIVERY OF THE PRODUCT;
AND (II) ACCOMMODATE ANY CANCELLATIONS OF PURCHASE ORDERS OR CHANGES IN DELIVERY
SCHEDULES FOR THE PRODUCT REQUESTED BY WHOLESALERS FOLLOWING LILLY’S RECEIPT OF
PURCHASE ORDERS FROM WHOLESALERS.


 


7.3                               CONFLICTS.  EACH UNITED THERAPEUTICS’
FORECAST, ANY PURCHASE ORDER, AND EACH LILLY INVOICE SHALL BE GOVERNED BY THE
TERMS OF THIS AGREEMENT, THE LICENSE AGREEMENT, THE MRD, AND THE QUALITY
AGREEMENT, AND NO TERMS OR CONDITIONS OF UNITED THERAPEUTICS’ FORECASTS AND
PURCHASE ORDERS, LILLY’S ACKNOWLEDGEMENT FORMS OR INVOICES, OR ANY OTHER FORMS
SHALL BE APPLICABLE EXCEPT THOSE SPECIFYING QUANTITY ORDERED (SUBJECT TO THE
QUANTITY RESTRICTIONS) AND SHIPMENT LOCATIONS.  FOR CLARITY, NO TERM OR
CONDITION ADDED BY UNITED THERAPEUTICS TO A FORECAST OR PURCHASE ORDER OR BY
LILLY TO AN INVOICE SHALL BE BINDING ON LILLY OR UNITED THERAPEUTICS,
RESPECTIVELY, UNLESS SUCH TERM OR CONDITION IS SPECIFICALLY AGREED TO IN WRITING
BY A DULY AUTHORIZED OFFICER OF LILLY AND UNITED THERAPEUTICS.  IN THE EVENT OF
A CONFLICT BETWEEN THE TERMS OF THE MRD ON THE ONE HAND, AND THE TERMS OF THE
LICENSE AGREEMENT, THIS AGREEMENT, OR THE QUALITY AGREEMENT, ON THE OTHER, THE
TERMS OF THE LICENSE AGREEMENT, THIS AGREEMENT, OR THE QUALITY AGREEMENT, AS
APPLICABLE, SHALL GOVERN.


 


7.4                               RAW MATERIALS.


 


(A)                                                          REASONABLE
QUANTITIES OF UNIQUE COMPONENTS OR RAW MATERIALS, INCLUDING THE COMPOUND, THAT
ARE USED IN THE MANUFACTURE OF THE PRODUCT, SHALL BE PURCHASED OR MANUFACTURED
BY LILLY, AT ITS OWN COST AND EXPENSE, FOR USE IN SUPPLYING UNITED THERAPEUTICS’
REQUIREMENTS FOR THE PRODUCT UNDER THIS AGREEMENT BASED ON THE FORECAST.  IF
UNITED THERAPEUTICS’ CHANGE TO THE QUANTITIES OF THE PRODUCT PREVIOUSLY
FORECASTED FOR A CALENDAR MONTH IN A FORECAST CAUSES ANY MATERIAL OBSOLESCENCE
OF ANY QUANTITIES OF THE PRODUCT, OR ANY SUCH COMPONENTS OR MATERIALS PURCHASED
BY LILLY AND ALLOCATED FOR THE SUPPLY OF SUCH PRODUCT TO UNITED THERAPEUTICS
HEREUNDER, AND SUCH COMPONENTS OR MATERIALS CANNOT REASONABLY BE USED BY LILLY
IN THE MANUFACTURE OF OTHER PRODUCTS, UNITED THERAPEUTICS SHALL BEAR THE
REASONABLE AND DIRECT COSTS AND EXPENSES ACTUALLY INCURRED BY THE PARTIES
ASSOCIATED WITH SUCH CHANGE (INCLUDING

 

15

--------------------------------------------------------------------------------


 

any costs related to returning such components or material to the vendor or
otherwise disposing thereof). Lilly shall not make any claim under this
Section 7.4(a) for such costs and expenses until such costs and expenses exceed
twenty-five thousand Dollars ($25,000) in the aggregate in any Calendar Quarter.
Lilly shall keep United Therapeutics reasonably advised as to the quantities of
such excess unique components or materials used in the manufacture of the
Product that are purchased by Lilly.

 


(B)                                                          IF THE AVAILABLE
SUPPLY OF THE COMPOUND OR OTHER INPUTS TO THE PRODUCT, INCLUDING PRODUCTION
TIME, FOR PURPOSES OF MANUFACTURING THE PRODUCT IS IN SHORT SUPPLY SUCH THAT
LILLY IS UNABLE TO FULFILL COMPLETELY UNITED THERAPEUTICS’ OUTSTANDING PURCHASE
ORDERS, LILLY SHALL ALLOCATE SUCH AVAILABLE SUPPLY OF THE COMPOUND AND SUCH
OTHER INPUTS TO THE PRODUCT FOR: THE PRODUCT IN THE FIELD IN THE TERRITORY FOR
UNITED THERAPEUTICS; AND THE PRODUCT IN THE FIELD OUTSIDE THE TERRITORY FOR
LILLY; ON A PRO RATA BASIS BASED ON AGGREGATE UNIT SALES OF THE PRODUCT IN THE
TERRITORY AND OUTSIDE THE TERRITORY IN THE TWO MOST RECENT CALENDAR QUARTERS FOR
WHICH SUCH INFORMATION IS AVAILABLE. LILLY SHALL INFORM UNITED THERAPEUTICS OF
THE EXPECTED DURATION OF THE SHORTAGE OF THE COMPOUND OR OTHER INPUTS TO THE
PRODUCT AND SHALL KEEP UNITED THERAPEUTICS INFORMED ON A TIMELY BASIS OF THE
STATUS OF THE SUPPLY OF THE COMPOUND OR OTHER SUCH INPUTS TO THE PRODUCT WHILE
SUCH SHORTAGE IS OCCURRING. THE PARTIES SHALL COOPERATE TO EXPEDITE THE
MANUFACTURE OF THE PRODUCT BY LILLY WHEN THE SHORTAGE OF THE COMPOUND OR OTHER
INPUTS TO THE PRODUCT HAS BEEN ALLEVIATED.  LILLY AGREES TO: (I) CARRY IN
“SAFETY STOCK” INVENTORY A MINIMUM THREE (3) MONTHS’ SUPPLY OF THE COMPOUND AND
A SUPPLY OF THE PRODUCT TO ACCOMMODATE UNITED THERAPEUTICS’ ORDERS OF THE
PRODUCT FOR USE IN THE FIELD IN THE TERRITORY CONSISTENT WITH THE SUPPLY OF
PRODUCTS DISTRIBUTED AND SOLD BY LILLY AND MAINTAINED BY LILLY FOR OTHER
PRODUCTS FOR SIMILAR PURPOSES; AND (II) CONSISTENT WITH SECTION 2.1, IN THE
EVENT OF A SHORTAGE OF THE COMPOUND OR OTHER INPUTS TO THE PRODUCT, FAVOR THE
SUPPLY OF THE PRODUCT FOR USE IN THE FIELD IN THE TERRITORY OVER THE SUPPLY OF
CIALIS®.

 


7.5                               SHIPMENT; TITLE.


 


(A)                                                          LILLY WILL SHIP
PRODUCT FROM THE MANUFACTURING FACILITY TO A LILLY DISTRIBUTION CENTER,
UTILIZING LILLY’S ORDINARY COURSE OF BUSINESS SHIPMENT METHODS AND PROCEDURES. 
TITLE AND RISK OF LOSS OF PRODUCT WILL TRANSFER FROM LILLY TO UNITED
THERAPEUTICS ON DELIVERY OF SUCH PRODUCT BY LILLY TO A CARRIER AT THE
MANUFACTURING FACILITY FOR SHIPMENT.  LILLY SHALL SELECT THE CARRIER TO BE USED
FOR SHIPMENT OF THE PRODUCT FROM THE MANUFACTURING FACILITY TO A LILLY
DISTRIBUTION CENTER AND LILLY, AS AGENT FOR UNITED THERAPEUTICS, WILL
(I) ARRANGE FOR TRANSPORTATION OF THE PRODUCT FROM THE MANUFACTURING FACILITY TO
A LILLY DISTRIBUTION CENTER AND (II) PROCURE ON BEHALF OF UNITED THERAPEUTICS
INSURANCE COVERAGE ON PRODUCT DURING SHIPMENT TO A LILLY DISTRIBUTION CENTER AND
WAREHOUSING AT THE LILLY DISTRIBUTION CENTER; IN EITHER CASE AT NO ADDITIONAL
COST TO UNITED THERAPEUTICS, EXCEPT AS MAY BE INCORPORATED INTO THE PURCHASE
PRICE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(B)                                                          LILLY, CONCURRENTLY
WITH EACH SHIPMENT OF PRODUCT TO A LILLY DISTRIBUTION CENTER, SHALL PROVIDE TO
UNITED THERAPEUTICS FOR THE PRODUCT INCLUDED IN SUCH SHIPMENT: (I) NORMAL AND
CUSTOMARY DOCUMENTATION, INCLUDING BILL OF LADING; (II) A CERTIFICATE OF
COMPLIANCE THAT SUCH LOT MEETS THE SPECIFICATIONS; AND (III) A CERTIFICATE OF
ANALYSIS.

 

16

--------------------------------------------------------------------------------


 


(C)                                                          LILLY, AS AGENT FOR
UNITED THERAPEUTICS, WILL SHIP PRODUCT FROM A LILLY DISTRIBUTION CENTER TO THE
WHOLESALER, UTILIZING LILLY’S ORDINARY COURSE OF BUSINESS SHIPMENT METHODS AND
PROCEDURES.  TITLE AND RISK OF LOSS OF PRODUCT WILL TRANSFER FROM UNITED
THERAPEUTICS TO WHOLESALER ON DELIVERY OF SUCH PRODUCT BY LILLY TO A CARRIER AT
THE LILLY DISTRIBUTION CENTER FOR SHIPMENT.  TO THE EXTENT CONSISTENT WITH
LILLY’S STANDARD PRACTICES IN EFFECT AT THE TIME, LILLY SHALL SELECT THE CARRIER
TO BE USED FOR SHIPMENT OF THE PRODUCT FROM A LILLY DISTRIBUTION CENTER TO
WHOLESALERS. LILLY, AS AGENT FOR UNITED THERAPEUTICS, WILL (I) ARRANGE FOR
TRANSPORTATION OF THE PRODUCT FROM THE LILLY DISTRIBUTION CENTER TO THE
WHOLESALER, AND (II) PROCURE, ON BEHALF OF WHOLESALER OR UNITED THERAPEUTICS,
INSURANCE COVERAGE ON ALL PRODUCT UNTIL RECEIVED BY THE WHOLESALER; IN EITHER
CASE AT NO ADDITIONAL COST TO UNITED THERAPEUTICS, EXCEPT AS MAY BE INCORPORATED
INTO THE PURCHASE PRICE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  LILLY
SHALL INCLUDE NORMAL AND CUSTOMARY DOCUMENTATION IN ANY AND ALL SHIPMENTS TO
WHOLESALERS, WHICH DOCUMENTATION SHALL BE SPECIFIED IN THE MRD.


 


7.6                               REPORTING REGARDING LILLY DISTRIBUTION AND
LILLY SHIPMENTS TO WHOLESALERS (OR THIRD PARTIES).  UNLESS SUPERSEDED BY THE
MRD, THE PARTIES AGREE THAT THE FOLLOWING TERMS WILL APPLY:


 


(A)                                  INVENTORY REPORTS.  WITHIN THREE
(3) BUSINESS DAYS AFTER EACH MONTH END, LILLY SHALL PROVIDE UNITED THERAPEUTICS
WITH AN INVENTORY DETAILING CURRENT APPROVED PRODUCT IN LILLY’S DISTRIBUTION
SYSTEM.


 


(B)                                  SHIPPING REPORT.  WITHIN THREE (3) BUSINESS
DAYS AFTER EACH MONTH END, LILLY SHALL PROVIDE UNITED THERAPEUTICS WITH A
REPORT, DETAILING BY SHIPPING DATE, THE BATCH(S), INCLUDING QUANTITY OF EACH
BATCH, SHIPPED DURING THE MONTH TO WHOLESALERS OR OTHER THIRD PARTIES.


 


(C)                                  RECEIPT OF GOODS NOTIFICATIONS.  UPON
UNITED THERAPEUTICS’ REQUEST, LILLY SHALL PROVIDE TO UNITED THERAPEUTICS THE
SHIPPER’S ACKNOWLEDGMENT OF THE DATE ON WHICH THE DELIVERY WAS RECEIVED BY THE
WHOLESALER.

 


(D)                                  ADDITIONAL REPORTS.  ON UNITED
THERAPEUTICS’ REASONABLE REQUEST, LILLY SHALL USE REASONABLE EFFORTS TO PROVIDE
TO UNITED THERAPEUTICS ADDITIONAL REPORTS IN A FORM TO BE AGREED BETWEEN THE
PARTIES, INCLUDING, FOR CASH RECEIPTS, A LISTING OF INVOICES PAID THAT MATCH THE
CASH BEING REMITTED TO UNITED THERAPEUTICS MONTHLY, AND A LISTING OF ALL
OUTSTANDING INVOICES TO WHOLESALERS AT THE END OF EACH MONTH.  IN THE EVENT THAT
LILLY AGREES TO PROVIDE ANY SUCH ADDITIONAL REPORT TO UNITED THERAPEUTICS, OTHER
THAN ANY ADDITIONAL REPORT PREVIOUSLY PROVIDED TO AND PAID FOR BY UNITED
THERAPEUTICS PURSUANT TO SECTION 6.10, UNITED THERAPEUTICS WILL REIMBURSE LILLY
FOR LILLY’S EXPENSES IN CONNECTION WITH SUCH ADDITIONAL REPORT AT AN ANNUAL RATE
OF [***] DOLLARS ($[***]) (ADJUSTED ANNUALLY BASED ON CPI) PER FULL TIME
EQUIVALENT.

 


7.7                               FINANCIAL MATTERS.


 


(A)                                  WHOLESALER CLAIMS.  LILLY, WORKING IN ITS
CAPACITY AS AGENT FOR UNITED THERAPEUTICS, WILL PROCESS ANY CLAIMS FILED BY
WHOLESALERS RELATED TO THEIR PURCHASE OF PRODUCT.  IF A WHOLESALER FILES ANY
CLAIM WITH UNITED THERAPEUTICS REGARDING: (I) A DISCREPANCY BETWEEN WHAT WAS
DELIVERED AND THE BILL OF LADING; (II) ANY QUALITY CONCERN; (III) ANY DATING
CONCERNS; OR

 

17

--------------------------------------------------------------------------------



 


(IV) ANY OTHER ISSUE; UNITED THERAPEUTICS WILL PROVIDE A COPY OF SUCH CLAIM,
TOGETHER WITH ALL AVAILABLE INFORMATION RELATING TO SUCH CLAIM, TO LILLY AS SOON
AS PRACTICABLE BUT IN NO EVENT LATER THAN FIVE (5) DAYS AFTER RECEIPT OF SUCH
CLAIM BY UNITED THERAPEUTICS.  THE RESOLUTION OF ANY CLAIM RESPECTING PRODUCT
WILL BE BASED ON THE OUTCOME OF LILLY’S INVESTIGATION.  IF RESOLUTION OF ANY
CLAIM RESPECTING ANY PRODUCT RESULTS IN A REFUND TO THE WHOLESALER, AND LILLY
HAS PAID UNITED THERAPEUTICS IN RESPECT OF THE SALE TO A WHOLESALER FOR SUCH
PRODUCT, UNITED THERAPEUTICS WILL REIMBURSE LILLY WITHIN THIRTY (30) DAYS AFTER
THE DATE OF AN INVOICE FROM LILLY RESPECTING SAME, AND, WHERE APPROPRIATE,
CREDIT UNITED THERAPEUTICS WITH THE PURCHASE PRICE PAID BY UNITED THERAPEUTICS
FOR SUCH PRODUCT (E.G., WHERE PRODUCT DID NOT MEET SPECIFICATIONS). 
ALTERNATIVELY, LILLY MAY DEDUCT THESE AMOUNTS FROM FUTURE PAYMENTS DUE TO UNITED
THERAPEUTICS.  IF THE CLAIM IS NOT RESOLVED, THE PURCHASE PRICE FOR REPLACEMENT
MATERIAL WILL BE SHARED BETWEEN LILLY AND UNITED THERAPEUTICS, LESS ANY
CONTRIBUTION RECOVERED FROM THE WHOLESALER.


 


(B)                                  RETURNS.  UNITED THERAPEUTICS SHALL BE
RESPONSIBLE FOR, AND BEAR ALL COSTS AND EXPENSES ASSOCIATED WITH, ANY AND ALL
RETURNS BY CUSTOMERS AND BY WHOLESALERS (EXCEPT AS OTHERWISE PROVIDED IN
SECTION 7.7(A)) OF PRODUCT IN THE FIELD IN THE TERRITORY.

 


(C)                                  AUDIT RIGHT.  UPON NO LESS THAN SIXTY (60)
DAYS’ WRITTEN NOTICE TO LILLY AND NO MORE THAN ONE (1) TIME EACH CALENDAR YEAR,
LILLY SHALL PERMIT AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT APPOINTED BY
UNITED THERAPEUTICS AND APPROVED BY LILLY, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD, TO AUDIT LILLY’S PROCESSES, PROCEDURES AND RECORDS AND LILLY’S
INVOICING, AND COLLECTIONS SYSTEMS DURING REGULAR BUSINESS HOURS FOR THE PURPOSE
OF ENSURING COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.  ANY SUCH UNITED
THERAPEUTICS REPRESENTATIVES SHALL BE ADVISED OF THE CONFIDENTIALITY OBLIGATIONS
OF ARTICLE 12, AND SHALL FOLLOW SUCH SECURITY AND FACILITY ACCESS PROCEDURES AS
ARE REASONABLY DESIGNATED BY LILLY.


 


ARTICLE 8


QUALITY AND SAFETY


 


8.1                               INSPECTIONS AND AUDITS.


 


(A)                                  PRIOR TO OBTAINING REGULATORY APPROVAL FOR
THE PRODUCT IN THE TERRITORY, LILLY SHALL NOTIFY UNITED THERAPEUTICS WITHIN ONE
(1) BUSINESS DAY AFTER LILLY LEARNS THAT AN INSPECTION OF THE MANUFACTURING
FACILITY WITH RESPECT TO THE PRODUCT BY FDA HAS BEEN SCHEDULED BY FDA OR, IF
SUCH AN INSPECTION OCCURS WITHOUT PRIOR NOTICE TO LILLY, WITHIN ONE (1) BUSINESS
DAY AFTER SUCH INSPECTION IS CONDUCTED BY FDA.  LILLY SHALL PROVIDE UNITED
THERAPEUTICS A SUMMARY OF THE FINDINGS CONTAINED IN A FORM 483 RESULTING FROM
SUCH INSPECTION SPECIFIC TO THE PRODUCT AND A SUMMARY OF LILLY’S RESPONSE TO
SUCH FORM 483.


 


(B)                                  AFTER OBTAINING REGULATORY APPROVAL FOR THE
PRODUCT IN THE TERRITORY, IF A REGULATORY AUTHORITY CONDUCTS AN INSPECTION OF
THE MANUFACTURING FACILITY WITH RESPECT TO THE PRODUCT AND, AS A RESULT OF SUCH
INSPECTION, LILLY RECEIVES A FDA FORM 483 THAT WOULD REASONABLY BE EXPECTED TO
AFFECT THE SUPPLY OF THE PRODUCT, LILLY SHALL PROMPTLY PROVIDE UNITED
THERAPEUTICS A SUMMARY OF THE FINDINGS CONTAINED IN SUCH FDA FORM 483 AND A
SUMMARY OF LILLY’S RESPONSE TO SUCH FORM 483.

 

18

--------------------------------------------------------------------------------


 


(C)                                  UPON NO LESS THAN SIXTY (60) DAYS’ WRITTEN
NOTICE TO LILLY AND NO MORE THAN ONE (1) TIME EACH CALENDAR YEAR, LILLY SHALL
PERMIT UNITED THERAPEUTICS OR ITS APPOINTED REPRESENTATIVES (SUCH
REPRESENTATIVES TO BE REASONABLY ACCEPTABLE TO LILLY) TO AUDIT LILLY’S
PROCESSES, PROCEDURES AND RECORDS AT OR IN RESPECT OF THE MANUFACTURING FACILITY
AND LILLY’S DISTRIBUTION SYSTEMS DURING REGULAR BUSINESS HOURS FOR THE PURPOSE
OF MAKING QUALITY CONTROL INSPECTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW
OF THE MANUFACTURING FACILITY AND DISTRIBUTION SYSTEMS USED IN THE
MANUFACTURING, RECEIVING, SAMPLING, ANALYZING, STORING, HANDLING, PACKAGING AND
SHIPPING OF THE PRODUCT, INCLUDING, BUT NOT LIMITED TO, IN THE RECEIPT, STORAGE
AND ISSUANCE OF RAW MATERIALS, LABELING AND PACKAGING COMPONENTS, AND
INGREDIENTS THEREOF; PROVIDED THAT UNITED THERAPEUTICS SHALL HAVE NO ACCESS TO
ANY AREAS OF THE MANUFACTURING FACILITY WHERE SUCH ACCESS WOULD BE LIKELY TO
RESULT IN THE DISCLOSURE OF ANY OF LILLY’S TRADE SECRETS. NOTWITHSTANDING THE
FOREGOING SENTENCE, IN THE EVENT OF A MATERIAL BREACH OF THIS AGREEMENT, A
REJECTION OF THE PRODUCT BY UNITED THERAPEUTICS PURSUANT TO SECTION 8.6 BECAUSE
OF A FAILURE TO MEET THE SPECIFICATIONS, OR A MATERIAL REGULATORY ISSUE OR
SERIES OF ISSUES AT ANY TIME, UNITED THERAPEUTICS SHALL HAVE AN ADDITIONAL RIGHT
TO CONDUCT AN AUDIT UNDER THE PROVISIONS OF THIS SECTION 8.1(A).  ANY SUCH
UNITED THERAPEUTICS REPRESENTATIVES SHALL BE ADVISED OF THE CONFIDENTIALITY
OBLIGATIONS OF ARTICLE 12, AND SHALL FOLLOW SUCH SECURITY AND FACILITY ACCESS
PROCEDURES AS ARE REASONABLY DESIGNATED BY LILLY.  LILLY MAY REQUIRE THAT THE
UNITED THERAPEUTICS REPRESENTATIVES BE ACCOMPANIED BY A LILLY REPRESENTATIVE AT
ALL TIMES AND THAT THE UNITED THERAPEUTICS REPRESENTATIVES ENTER AREAS OF THE
FACILITY USED IN PRODUCTION OF THE PRODUCT AT TIMES ONLY WHEN THE PRODUCTION OF
THE PRODUCT IS NOT OCCURRING WHERE NECESSARY TO ENSURE PROTECTION OF LILLY
CONFIDENTIAL INFORMATION OR THE CONFIDENTIAL INFORMATION OF A THIRD PARTY. 
LILLY SHALL RESPOND TO ANY WRITTEN AUDIT OBSERVATIONS PROVIDED BY UNITED
THERAPEUTICS WITHIN SIXTY (60) DAYS.

 


(D)                                  WITHOUT LIMITING THE PARTIES’ OBLIGATIONS
UNDER THE LICENSE AGREEMENT, (I) EACH PARTY SHALL CLOSELY CONSULT WITH THE OTHER
PARTY ABOUT ALL REGULATORY ACTIVITIES AFFECTING THE MANUFACTURING FACILITY WITH
RESPECT TO THE PRODUCT AND LILLY’S ABILITY TO MANUFACTURE AND SUPPLY THE PRODUCT
IN THE FIELD IN THE TERRITORY, AND SHALL KEEP THE OTHER PARTY CLOSELY INFORMED
ABOUT ALL REGULATORY ACTIVITIES AND DEVELOPMENTS AFFECTING THE MANUFACTURING
FACILITY WITH RESPECT TO THE PRODUCT AND ITS ABILITY TO MANUFACTURE AND SUPPLY
THE PRODUCT IN THE FIELD IN THE TERRITORY; AND (II) WHERE POSSIBLE, LILLY SHALL
CONSULT WITH UNITED THERAPEUTICS IN ADVANCE OF ANY SUCH REGULATORY ACTIVITIES OR
DEVELOPMENTS, AND IN ANY EVENT REPORT ON SAME TO UNITED THERAPEUTICS AS SOON AS
REASONABLY POSSIBLE AFTER ANY RELEVANT OCCURRENCE.


 


(E)                                                          LILLY SHALL, WITH
RESPECT TO EACH LOT OF THE PRODUCT PRODUCED BY IT HEREUNDER, FOR THE LONGER OF
(I) ANY PERIOD REQUIRED BY APPLICABLE LAWS, OR (II) A PERIOD OF ONE (1) YEAR
AFTER THE EXPIRY OF THE EXPIRATION DATING OF SUCH LOT, KEEP RETAINED SAMPLES AND
ACCURATE RECORDS OF THE MANUFACTURE AND TESTING OF THE PRODUCT PRODUCED BY IT
HEREUNDER, INCLUDING ALL SUCH RECORDS REQUIRED UNDER APPLICABLE LAWS.


 


8.2                               GMP COMPLIANCE. LILLY SHALL ENSURE THAT THE
MANUFACTURING FACILITY (INCLUDING EQUIPMENT, SYSTEMS, RECORD KEEPING AND
UTILITIES) COMPLIES WITH APPLICABLE LAW AND IS OPERATED IN ACCORDANCE WITH GMPS
AND THE CONDITIONS SET FORTH IN REGULATORY APPROVALS.  LILLY SHALL STORE ALL
COMPONENTS AND RAW MATERIALS (INCLUDING THE COMPOUND) AND THE PRODUCT UNTIL
SHIPMENT IN ACCORDANCE WITH THE SPECIFICATIONS AND APPLICABLE LAWS.  LILLY SHALL
MANUFACTURE THE PRODUCT IN

 

19

--------------------------------------------------------------------------------


 


COMPLIANCE WITH APPLICABLE LAW AND THE SPECIFICATIONS.  LILLY SHALL PERFORM
QUALITY CONTROL TESTING AND QUALITY OVERSIGHT ON THE PRODUCT TO BE DELIVERED
HEREUNDER IN ACCORDANCE WITH APPLICABLE LAW, SPECIFICATIONS, CGMPS, THE MRD, AND
THE QUALITY AGREEMENT.  LILLY SHALL SHIP THE PRODUCT IN COMPLIANCE WITH
APPLICABLE LAW AND THE SPECIFICATIONS.


 


8.3                               QUALITY AGREEMENT. PRIOR TO THE FIRST SHIPMENT
OF THE PRODUCT, THE PARTIES SHALL ENTER INTO AN AGREEMENT THAT DESCRIBES CERTAIN
QUALITY AND REGULATORY RESPONSIBILITIES RELATING TO THE MANUFACTURE AND RELEASE
FOR SALE OF THE PRODUCT BY LILLY (THE “QUALITY AGREEMENT”).  THE QUALITY
AGREEMENT SHALL BE SUBJECT TO AND NOT INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT AND THE LICENSE AGREEMENT, AND IN THE EVENT OF CONFLICT BETWEEN THE
TERMS OF THIS AGREEMENT OR THE LICENSE AGREEMENT, AS APPLICABLE, ON ONE HAND,
AND THE QUALITY AGREEMENT ON THE OTHER, THIS AGREEMENT OR THE LICENSE AGREEMENT,
AS APPLICABLE, SHALL GOVERN.  SECTIONS OF THE QUALITY AGREEMENT MAY BE MODIFIED
FROM TIME TO TIME THROUGH THE ISSUANCE OF A REVISED QUALITY AGREEMENT SIGNED ON
BEHALF OF EACH OF THE PARTIES BY AN AUTHORIZED REPRESENTATIVE INCORPORATING THE
MODIFICATION AND STATING THE EFFECTIVE DATE AND REVISION NUMBER OF THE
MODIFICATION.


 


8.4                               SHELF LIFE. AT THE TIME OF DELIVERY OF THE
PRODUCT TO THE WHOLESALER BY LILLY, THE PRODUCT SHALL HAVE A MINIMUM OF [***]
([***]) MONTHS SHELF LIFE REMAINING; PROVIDED THAT [***] ([***]) YEAR DATING IS
GRANTED BY THE FDA AT THE TIME REGULATORY APPROVAL IS OBTAINED FOR THE PRODUCT
IN THE FIELD IN THE TERRITORY. LILLY WILL USE COMMERCIALLY REASONABLE EFFORTS TO
SUPPLY PRODUCT WITH A MINIMUM SHELF LIFE AT DELIVERY EQUAL TO AT LEAST
TWO-THIRDS OF THE SHELF LIFE FOR THE PRODUCT APPROVED BY THE REGULATORY
AUTHORITY.  LILLY MAY DELIVER THE PRODUCT WITH A SHELF LIFE SHORTER THAN NOTED
ABOVE IF AGREED BY PARTIES UPON THE WRITTEN REQUEST OF UNITED THERAPEUTICS.


 


8.5                               LOT NUMBERING. LILLY’S LOT NUMBERS SHALL BE
AFFIXED ON THE CONTAINERS FOR THE PRODUCT AND ON EACH SHIPPING CARTON IN
ACCORDANCE WITH APPLICABLE LAWS.


 


8.6                               LILLY OBLIGATIONS TO MEET SPECIFICATIONS.


 


(A)                                  ALL PRODUCT SOLD TO UNITED THERAPEUTICS
SHALL MEET THE SPECIFICATIONS AS OF THE DATE OF DELIVERY TO THE WHOLESALER. 
LILLY SHALL TEST OR CAUSE TO BE TESTED, IN ACCORDANCE WITH THE TEST METHODS AND
PROCEDURES IN THE SPECIFICATIONS AS SET FORTH IN EXHIBIT 1.8, EACH LOT OF
PRODUCT BEFORE SHIPMENT TO A LILLY DISTRIBUTION CENTER.  LILLY SHALL ENSURE THAT
ITS QUALITY CONTROL DEPARTMENT APPROVES EACH LOT OF THE PRODUCT FOR RELEASE
PROMPTLY FOLLOWING SUCCESSFUL COMPLETION OF RELEASE TESTING AND DOES NOT RELEASE
ANY LOT OF THE PRODUCT THAT DOES NOT MEET THE REQUIREMENTS SET OUT IN THE
SPECIFICATIONS.

 


(B)                                  IF ANY PRODUCT IS REJECTED PRIOR TO
ENTERING UNITED THERAPEUTICS’ INVENTORY FOR ANY REASON, LILLY SHALL REPLACE
REJECTED PRODUCT WITH PRODUCT THAT MEETS THE SPECIFICATIONS WITHIN A
COMMERCIALLY REASONABLE TIME.


 


ARTICLE 9


REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION


 


9.1                               INCORPORATION BY REFERENCE OF WARRANTIES AND
INDEMNIFICATION.  THE TERMS OF ARTICLE 10 (REPRESENTATIONS, WARRANTIES, AND
COVENANTS) (EXCLUDING SECTION 10.3) AND ARTICLE 12 (INDEMNIFICATION) (EXCLUDING
SECTION 12.4) OF THE LICENSE AGREEMENT ARE HEREBY INCORPORATED

 

20

--------------------------------------------------------------------------------


 


HEREIN AND MADE PART OF THIS AGREEMENT. THE DISCLAIMER IN SECTION 10.4
(DISCLAIMER) OF THE LICENSE AGREEMENT SHALL APPLY TO THE WARRANTIES IN
ARTICLE 10 OF THE LICENSE AGREEMENT AND SECTION 9.2 OF THIS AGREEMENT.


 


9.2                               FURTHER REPRESENTATIONS AND WARRANTIES OF
LILLY. LILLY HEREBY REPRESENTS AND WARRANTS AND COVENANTS TO UNITED THERAPEUTICS
THAT:


 


(A)                                                          LILLY SHALL CONDUCT
ITS WORK UNDER THIS AGREEMENT IN A COMPETENT, WORKMANLIKE FASHION USING
QUALIFIED PERSONNEL;


 


(B)                                                          ALL PRODUCT
SUPPLIED BY LILLY UNDER THIS AGREEMENT SHALL BE DELIVERED BY IT FREE AND CLEAR
OF ANY SECURITY INTERESTS, LIENS, CLAIMS, PLEDGES OR ENCUMBRANCES OF ANY KIND OR
NATURE EXCEPT FOR SUCH AS ARE CREATED BY UNITED THERAPEUTICS;


 


(C)                                                          ALL ANALYTICAL WORK
PERFORMED BY OR FOR LILLY SHALL BE PERFORMED IN A MANNER AND IN A LABORATORY
WHICH COMPLIES WITH GMPS AND ALL RELATED TESTING PROCEDURES AND ALL EQUIPMENT
SHALL HAVE BEEN VALIDATED PRIOR TO THE TESTING OF ANY PRODUCT UNDER THIS
AGREEMENT;


 


(D)                                                          ALL RECORDS AND
REPORTS REQUIRED TO BE MAINTAINED BY LILLY UNDER GMPS SHALL BE ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS; AND


 


(E)                                                          ALL PRODUCT
DELIVERED BY LILLY TO UNITED THERAPEUTICS HEREUNDER SHALL AT THE TIME IT IS
DELIVERED: (I) CONFORM TO THE SPECIFICATIONS THEN IN EFFECT, (II) SHALL HAVE
BEEN MANUFACTURED IN ACCORDANCE WITH CGMP IN EFFECT AT THE TIME OF MANUFACTURE,
(III) SHALL NOT BE ADULTERATED OR MISBRANDED WITHIN THE MEANING OF THE FDCA OR
ANY EQUIVALENT LOCAL LEGISLATION, AND (IV) SHALL NOT HAVE BEEN MANUFACTURED,
SOLD OR SHIPPED IN VIOLATION OF ANY APPLICABLE LAWS IN ANY MATERIAL RESPECT.


 


ARTICLE 10


DECISION MAKING


 


10.1                        DISPUTE RESOLUTION. EXCEPT AS EXPRESSLY SET OUT IN
THIS AGREEMENT, ANY DISAGREEMENT BETWEEN THE DESIGNEES OF UNITED THERAPEUTICS
AND LILLY SHALL BE FIRST SUBMITTED TO THE ALLIANCE MANAGERS IN ORDER TO
FACILITATE A RESOLUTION AND THEN, IF NOT RESOLVED, AT THE ELECTION OF EITHER
PARTY, BE REFERRED FOR RESOLUTION PURSUANT TO AND IN ACCORDANCE WITH
SECTION 3.4(C) (DECISION MAKING) AND ARTICLE 14 (DISPUTE RESOLUTION) OF THE
LICENSE AGREEMENT.


 


ARTICLE 11


TERM AND TERMINATION


 


11.1                        TERM, EXPIRY AND TERMINATION OF THE AGREEMENT. 
SUBJECT TO THE TERMS OF THE LICENSE AGREEMENT, THE TERM OF THIS AGREEMENT (THE
“TERM”) SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL EXPIRY OR EARLIER TERMINATION OF THE LICENSE AGREEMENT.


 


11.2                        CONSEQUENCES OF EXPIRY OR TERMINATION.  THE
CONSEQUENCES OF EXPIRY OR EARLIER TERMINATION OF THIS AGREEMENT SHALL BE AS SET
OUT IN THE LICENSE AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


11.3                        SURVIVAL.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THE FOLLOWING PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT:  ARTICLE 1, ARTICLE 6 (TO THE EXTENT THAT ANY
AMOUNTS PAYABLE REMAIN UNPAID), ARTICLE 7 (TO THE EXTENT THAT PURCHASE ORDERS
ARE OUTSTANDING AS THE EFFECTIVE DATE OF TERMINATION, AND PROVIDED THAT
SECTION 7.7(C) SHALL SURVIVE FOR A PERIOD OF ONE (1) YEAR AFTER THE EXPIRATION
OR TERMINATION OF THIS AGREEMENT), ARTICLE 8 (SOLELY WITH RESPECT TO PRODUCT
SHIPPED BY UNDER THIS AGREEMENT), SECTION 10.4 (DISCLAIMER) OF THE LICENSE
AGREEMENT TO THE EXTENT IT IS INCORPORATED BY REFERENCE INTO THIS AGREEMENT,
ARTICLE 10, ARTICLE 11, ARTICLE 12 (FOR THE TERM SET FORTH IN SECTION 11.1 OF
THE LICENSE AGREEMENT) AND ARTICLE 13.


 


11.4                        NO WAIVER OF REMEDIES.  TERMINATION OF THIS
AGREEMENT SHALL NOT PRECLUDE EITHER PARTY FROM (A) CLAIMING ANY OTHER DAMAGES,
COMPENSATION OR RELIEF THAT IT MAY BE ENTITLED TO UPON SUCH TERMINATION, (B) ANY
RIGHT TO RECEIVE ANY AMOUNTS ACCRUED UNDER THIS AGREEMENT PRIOR TO THE
TERMINATION DATE BUT WHICH ARE UNPAID OR BECOME PAYABLE THEREAFTER AND (C) ANY
RIGHT TO OBTAIN PERFORMANCE OF ANY OBLIGATION PROVIDED FOR IN THIS AGREEMENT
WHICH SHALL SURVIVE TERMINATION.


 


ARTICLE 12


CONFIDENTIALITY


 

The terms of Article 11 (Confidentiality) of the License Agreement are hereby
incorporated herein and made part of this Agreement.

 


ARTICLE 13


GENERAL PROVISIONS


 


13.1                        ASSIGNMENT. A PARTY MAY NOT ASSIGN THIS AGREEMENT OR
ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
NON-ASSIGNING PARTY, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE
NULL AND VOID.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL BE ASSIGNED
BY A PARTY ONLY AS PART OF THAT PARTY’S INTEREST IN THE LICENSE AGREEMENT IF
SUCH ASSIGNMENT OCCURS AS PART OF AN ASSIGNMENT OF A PARTY’S INTEREST IN THE
LICENSE AGREEMENT PERMITTED THEREBY, AND SUCH ASSIGNEE AGREES TO BE BOUND BY THE
ASSIGNOR’S OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


13.2                        SUBCONTRACTING.


 


(A)                                  UNITED THERAPEUTICS MAY NOT SUBCONTRACT ANY
OR ALL OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY SUBCONTRACTOR OR
CONSULTANT WITHOUT PRIOR WRITTEN CONSENT OF LILLY, WHICH SHALL NOT UNREASONABLY
BE WITHHELD.


 


(B)                                  LILLY MAY SUBCONTRACT ANY OR ALL OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH THE TERMS OF
SECTION 2.3.

 


(C)                                  SUBJECT TO THE TERMS OF SECTIONS
13.2(A) AND 13.2(B), AS APPLICABLE, A PARTY SUBCONTRACTING ANY PORTION OF THE
SERVICES TO BE PERFORMED BY SUCH PARTY SHALL BE AND SHALL REMAIN FULLY
RESPONSIBLE TO THE OTHER PARTY FOR THE PERFORMANCE OF THE SUBCONTRACTOR OR
CONSULTANT

 

22

--------------------------------------------------------------------------------


 


TO THE SAME EXTENT AS IF THE SUBCONTRACTED PORTION OF THE SERVICES WAS PERFORMED
DIRECTLY BY THE SUBCONTRACTING PARTY.

 


13.3                        COMPLIANCE WITH LAWS. EACH PARTY SHALL AT ALL TIMES
COMPLY WITH ALL APPLICABLE LAW RELATING TO ITS ACTIVITIES UNDER THIS AGREEMENT.


 


13.4                        INCORPORATION BY REFERENCE OF MISCELLANEOUS TERMS.
THE TERMS OF ARTICLE 15 (MISCELLANEOUS) OF THE LICENSE AGREEMENT ARE HEREBY
INCORPORATED HEREIN AND MADE PART OF THIS AGREEMENT.


 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this Manufacturing and Supply Agreement by their duly authorized representatives
as of the Execution Date.

 

ELI LILLY AND COMPANY

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Lechleiter

 

By:

/s/ Roger A. Jeffs

 

 

 

 

 

Name:

John C. Lechleiter

 

Name:

Roger A. Jeffs

 

 

 

 

 

Title:

President & Chief Executive Officer

 

Title:

President & Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

LILLY DEL CARIBE, INC.

 

 

 

 

 

 

 

 

By:

/s/ John D. Huesing

 

 

 

 

 

 

 

 

Name:

John D. Huesing

 

 

 

 

 

 

 

 

Title:

Asst. Treasurer – del Caribe

 

 

 

 

[Signature Page to Manufacturing and Supply Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.3

MANUFACTURING RESPONSIBILITY DOCUMENT TABLE OF CONTENTS

 

A.

Purpose

 

 

B.

Revision and Reason For Revision

 

 

C.

Abbreviations and Definitions

 

 

D.

Key Contracts and Contact Numbers

 

 

E.

Organization Chart

 

 

F.

Supply Chain Flow Chart Diagram

 

 

G.

Forecasting Rules

 

 

H.

Inventory Policy

 

 

I.

Supply Performance and Forecasting Performance

 

 

J.

Ordering Policies

 

 

K.

Transport and Storage Conditions

 

 

L.

Transport Packaging Design

 

 

M.

Paperwork to Accompany Shipments

 

 

N.

Invoicing Procedures

 

 

O.

Inspection of Shipment Upon Arrival

 

 

P.

Communication of Shipping Discrepancies

 

 

Q.

Wholesaler Concerns

 

 

R.

Shipping Terms

 

 

S.

Purchase Price

 

 

T.

Financial

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.7

QUALITY AGREEMENT TABLE OF CONTENTS

 

A.

Purpose

 

 

B.

Revision Number and Reason For Revision

 

 

C.

Definitions

 

 

D.

GMP Commitments

 

 

E.

Key Quality Contacts and Organization

 

 

F.

Specifications

 

 

G.

Analytical Methods

 

 

H.

Batch Disposition

 

 

I.

Manufacturing Facilities

 

 

J.

Labeling and Packaging Materials

 

 

K.

Modifications to the Product

 

 

L.

Product Returns

 

 

M.

Record Retention

 

 

N.

Stability Data

 

 

O.

Sub-Contracting

 

 

P.

Transportation and Storage

 

 

Q.

Notification of Regulatory Inspections

 

 

R.

Quality Audits

 

 

S.

Investigation of Product Complaints

 

 

T.

Recalls and Withdrawals

 

 

U.

Special Security Substance Management

 

 

V.

Paperwork to Accompany Shipments

 

 

W.

Marketing and Sales

 

 

X.

Management of Termination (when appropriate)

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.8

PROPOSED(1) SPECIFICATIONS FOR PRODUCT ([***] TABLETS)

 

Test

 

Analytical
Procedure

 

Acceptance Criteria

 

 

 

 

 

Identification Test

 

 

 

 

 

 

 

 

 

Identification

 

IR

 

The infrared spectrum must [***] with that of the reference sample obtained
under the same conditions.

 

 

 

 

 

Potency Tests

 

 

 

 

 

 

 

 

 

Assay

 

LC

 

NLT [***]% and NMT [***]% of label claim as determined by liquid chromatography

 

 

 

 

 

Uniformity of Dosage Units

 

USP

 

Meets USP requirements

 

 

 

 

 

Purity Tests

 

 

 

 

 

 

 

 

 

Total Degradation Products

 

LC

 

NMT [***]% as determined by liquid chromatography

 

 

 

 

 

Any Unspecified Degradation Product

 

LC

 

NMT [***]% as determined by liquid chromatography

 

 

 

 

 

Other Tests

 

 

 

 

 

 

 

 

 

Physical Appearance(2)

 

Visual

 

[***], [***]-shaped tablet debossed with “[***]”

 

 

 

 

 

Dissolution

 

USP

 

Meets USP requirements;
Q = [***]% at [***] and
Q = [***]% at [***]

 

--------------------------------------------------------------------------------

NLT = Not less than; NMT = Not more than

 

(1)  Pending regulatory agency approval

 

(2)  Physical Appearance is equivalent to the ICH term “Description.”

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.3(b)

LILLY DEL CARIBE GUARANTEE

 

GUARANTEE

 

THIS GUARANTEE (the “Guarantee”) is made and entered into as of November 14,
2008 (the “Execution Date”), effective as of the Effective Date, by and between
Eli Lilly and Company, an Indiana corporation, having its principal place of
business at Lilly Corporate Center, Indianapolis, Indiana 46285, (“Lilly”) and
United Therapeutics Corporation, a Delaware corporation, having its principal
place of business at 1110 Spring Street, Silver Spring, Maryland 20910 (“United
Therapeutics”).  Lilly and United Therapeutics are referred to individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Lilly and United Therapeutics have entered into as of the Execution
Date a separate License Agreement (the “License Agreement”); and

 

WHEREAS, contemporaneously with the execution of this Guarantee, Lilly, United
Therapeutics and Lilly del Caribe, Inc., a Cayman Island corporation, having its
principal place of business at Km 12.6 65th Infantry Avenue, Carolina, PR 00985,
(“Lilly del Caribe”) are entering into a manufacturing and supply agreement (the
“Manufacturing and Supply Agreement”) pursuant to which Lilly and/or its
Affiliates, including Lilly del Caribe, will supply a product containing
tadalafil to United Therapeutics for commercialization purposes; and

 

WHEREAS, under the terms of the Manufacturing and Supply Agreement, any
reference relating to supply obligations of Lilly thereunder is deemed to
include a reference to Lilly del Caribe; and Lilly has agreed to cause Lilly del
Caribe to perform its obligations thereunder and to execute and deliver a
guarantee in favor of United Therapeutics.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 


ARTICLE 1
DEFINITIONS


 

The terms in this Guarantee with initial letters capitalized, whether used in
the singular or plural, shall have the meanings set forth in this Article 1 or
elsewhere in this Guarantee, or if not otherwise defined in this Guarantee,
shall have the meanings set forth in the Manufacturing and Supply Agreement or
License Agreement, as applicable.

 


1.1                          “EFFECTIVE DATE” SHALL MEAN THE EFFECTIVE DATE AS
DEFINED IN THE LICENSE AGREEMENT.


 


1.2                          “GUARANTEED OBLIGATIONS” SHALL MEAN ANY AND ALL
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF LILLY DEL CARIBE TO UNITED
THERAPEUTICS UNDER THE MANUFACTURING AND SUPPLY AGREEMENT, AS SAME MAY BE
AMENDED FROM TIME TO TIME BY THE PARTIES THERETO, TO THE EXTENT THAT SUCH
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES HAVE NOT BEEN SATISFIED IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THE MANUFACTURING AND SUPPLY AGREEMENT.  FOR
CLARITY, ANY MATERIAL BREACH OF

 

--------------------------------------------------------------------------------


 


A TERM OF THE MANUFACTURING AND SUPPLY AGREEMENT SHALL NOT BE DEEMED A
GUARANTEED OBLIGATION UNTIL THE APPLICABLE PERIOD FOR CURING SUCH MATERIAL
BREACH EXPIRES AND SUCH MATERIAL BREACH REMAINS UNCURED.


 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


 


2.1                          MUTUAL REPRESENTATIONS AND WARRANTIES.  EACH PARTY
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:


 


(A)           THE ENTERING INTO, EXECUTION AND DELIVERY OF, AND THE PERFORMANCE
AND OBSERVANCE BY SUCH PARTY OF, THIS GUARANTEE, HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION OF SUCH PARTY;


 


(B)           NO CONSENT, APPROVAL, AUTHORIZATION, LICENSE, ORDER OR PERMIT OF
ANY GOVERNMENTAL AUTHORITY, COURT OR ARBITRATOR AND NO FILING WITH, NOTICE TO OR
REGISTRATION BY SUCH PARTY WITH ANY GOVERNMENTAL AUTHORITY, COURT OR ARBITRATOR
IS REQUIRED IN ORDER FOR SUCH PARTY TO EXECUTE AND DELIVER THIS GUARANTEE;


 


(C)           NEITHER THE EXECUTION AND DELIVERY OF THIS GUARANTEE NOR THE DUE
OBSERVANCE AND PERFORMANCE BY SUCH PARTY OF ITS COVENANTS AND OBLIGATIONS HEREIN
WILL CONFLICT WITH OR RESULT IN A BREACH OF OR A DEFAULT UNDER ANY PROVISION,
TERM OR CONDITION OF THE ORGANIZING DOCUMENTS OF SUCH PARTY OR WILL CONFLICT
WITH OR RESULT IN A BREACH OF OR A DEFAULT UNDER (OR WITH THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, WILL CONFLICT WITH OR RESULT IN A BREACH OF OR
DEFAULT UNDER) OR VIOLATE ANY PROVISION, TERM OR CONDITION OF:


 

(I)            ANY LAW, REGULATION, BYLAW OR RULE OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO SUCH PARTY;

 

(II)           ANY ORDER, DECLARATION, INJUNCTION, DECREE, WRIT, JUDGMENT OR
AWARD OF ANY GOVERNMENTAL AUTHORITY, OR ANY COURT OR ARBITRATOR TO WHICH SUCH
PARTY IS SUBJECT; OR

 

(III)          ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT TO WHICH SUCH PARTY
IS A PARTY OR FROM WHICH SUCH PARTY DERIVES BENEFIT, EXCEPT THOSE AGREEMENTS
WITH RESPECT TO WHICH A CONSENT OR WAIVER HAS BEEN RECEIVED BY SUCH PARTY; AND


 


(D)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF SUCH PARTY, THREATENED AGAINST OR AFFECTING SUCH PARTY (NOR, TO THE
KNOWLEDGE OF SUCH PARTY, ANY BASIS THEREFOR) WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF SUCH PARTY TO COMPLY WITH
THE TERMS OF THIS GUARANTEE.


 

2

--------------------------------------------------------------------------------


 


2.2                          REPRESENTATIONS AND WARRANTIES BY LILLY.  LILLY
REPRESENTS AND WARRANTS TO UNITED THERAPEUTICS THAT:


 


(A)           THIS GUARANTEE CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF LILLY ENFORCEABLE AGAINST LILLY IN ACCORDANCE WITH ITS TERMS; AND


 


(B)           NO CONSENT, APPROVAL, AUTHORIZATION, LICENSE, ORDER OR PERMIT OF
ANY GOVERNMENTAL AUTHORITY, COURT OR ARBITRATOR AND NO FILING WITH, NOTICE TO OR
REGISTRATION BY LILLY WITH ANY GOVERNMENTAL AUTHORITY, COURT OR ARBITRATOR IS
REQUIRED IN ORDER FOR LILLY TO: (I) INCUR AND PERFORM ITS OBLIGATIONS PURSUANT
TO, THIS GUARANTEE; OR (II) RENDER THIS GUARANTEE LEGAL, VALID, BINDING AND
ENFORCEABLE AGAINST LILLY IN ACCORDANCE WITH ITS TERMS.


 


ARTICLE 3
GUARANTEE


 


3.1                          GUARANTEE. LILLY HEREBY UNCONDITIONALLY, ABSOLUTELY
AND IRREVOCABLY GUARANTEES TO UNITED THERAPEUTICS, EFFECTIVE AS OF THE EFFECTIVE
DATE, THE FULL AND PUNCTUAL PERFORMANCE, OBSERVANCE, SATISFACTION, AND PAYMENT,
OF ANY AND ALL OF THE GUARANTEED OBLIGATIONS. IF ANY DEFAULT SHALL BE MADE IN
THE DUE PERFORMANCE, OBSERVANCE, SATISFACTION AND PAYMENT OF ANY OF THE
GUARANTEED OBLIGATIONS, LILLY COVENANTS AND AGREES WITH UNITED THERAPEUTICS,
PROMPTLY FOLLOWING WRITTEN DEMAND BY UNITED THERAPEUTICS, TO PERFORM, OBSERVE,
SATISFY AND PAY TO UNITED THERAPEUTICS ANY AND ALL OF THE GUARANTEED OBLIGATIONS
IN RESPECT OF WHICH SUCH DEFAULT WILL HAVE OCCURRED.


 


3.2                          NATURE OF GUARANTEE. LILLY COVENANTS AND AGREES
WITH UNITED THERAPEUTICS THAT:


 


(A)           THE GUARANTEED OBLIGATIONS SHALL NOT BE SUBJECT TO ANY
COUNTERCLAIM, SET OFF, DEDUCTION OR DEFENSE BASED UPON ANY CLAIM LILLY MAY HAVE
AGAINST LILLY DEL CARIBE, WHETHER IN CONNECTION WITH THIS GUARANTEE OR ANY OTHER
TRANSACTION, THAT LILLY DEL CARIBE WOULD NOT HAVE BEEN ENTITLED TO ASSERT
AGAINST UNITED THERAPEUTICS;


 


(B)           UNTIL THERE HAS BEEN FULL AND PUNCTUAL PERFORMANCE, OBSERVANCE,
SATISFACTION AND PAYMENT OF ALL OF THE GUARANTEED OBLIGATIONS, THE RIGHTS OF
UNITED THERAPEUTICS AND THE OBLIGATIONS OF LILLY UNDER THIS GUARANTEE SHALL
REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE RELEASED,
DISCHARGED OR IN ANY WAY AFFECTED OR IMPAIRED BY, ANY OCCURRENCE, MATTER,
CIRCUMSTANCE OR CONDITION WHATSOEVER (WHETHER OR NOT LILLY HAS ANY KNOWLEDGE OR
NOTICE THEREOF OR HAS CONSENTED THERETO), AND WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND
SHALL NOT BE RELEASED, DISCHARGED OR IN ANY WAY AFFECTED OR IMPAIRED, TERMINATED
OR PREJUDICED BY:


 

(I)            THE DISSOLUTION, WINDING-UP OR OTHER CESSATION OF EXISTENCE OF
LILLY DEL CARIBE OR LILLY OR THE INSTITUTION OF ANY PROCEEDING RELATING THERETO,
ANY CONTINUANCE OR REORGANIZATION OR ANY CHANGE IN THE BUSINESS, CAPITAL

 

3

--------------------------------------------------------------------------------


 

STRUCTURE, DIRECTORATE, MANAGEMENT, MEMBERS, NAME, OBJECTS, ORGANIZATION,
PARTNERS, POWERS OR SHAREHOLDERS OF LILLY DEL CARIBE OR LILLY, THE AMALGAMATION
OF LILLY DEL CARIBE OR LILLY WITH ANOTHER CORPORATION, THE SALE OR DISPOSAL OF
OR APPOINTMENT OF A CUSTODIAN, LIQUIDATOR, RECEIVER OR TRUSTEE IN RESPECT OF THE
ASSETS OR UNDERTAKING, IN WHOLE OR IN PART, OF LILLY DEL CARIBE OR LILLY, ANY
DISTRIBUTION OF THE ASSETS, IN WHOLE OR IN PART, OF LILLY DEL CARIBE OR LILLY
UPON ANY ARRANGEMENT, BANKRUPTCY, COMPOSITION, INSOLVENCY, LIQUIDATION,
READJUSTMENT, RECEIVERSHIP, REORGANIZATION OR OTHER SIMILAR PROCEEDING OR
OCCURRENCE RELATING TO LILLY DEL CARIBE OR LILLY, ANY ASSIGNMENT BY LILLY DEL
CARIBE OR LILLY FOR THE BENEFIT OF CREDITORS, ANY OTHER MARSHALLING OF ANY OF
THE ASSETS OF LILLY DEL CARIBE OR LILLY OR ANY OTHER ACT OR EVENT WHICH WOULD
CONSTITUTE A NOVATION OF ANY OBLIGATION OR LIABILITY OF LILLY DEL CARIBE IN
RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS WHETHER BY SUBSTITUTION OF THE
OBLIGATIONS OR LIABILITIES OF ANY OTHER PERSON IN PLACE OF THOSE OF LILLY DEL
CARIBE OR OTHERWISE;

 

(II)           ANY ISSUE OR LEVY BY ANY ADMINISTRATIVE, GOVERNMENTAL, JUDICIAL
OR OTHER AUTHORITY OR ARBITRATOR OF ANY AWARD, EXECUTION, INJUNCTION, JUDGMENT,
ORDER, WARRANT OF ATTACHMENT, WRIT OR SIMILAR PROCESS AGAINST LILLY DEL CARIBE,
WHETHER IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS OR OTHERWISE, OR AGAINST
LILLY, WHETHER IN RESPECT OF ANY OF ITS OBLIGATIONS OR LIABILITIES UNDER THIS
GUARANTEE OR OTHERWISE, OR AGAINST ANY OTHER PERSON WHO IS OR MAY BECOME LIABLE
IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS (EXCEPT TO THE EXTENT ANY OF THE
FOREGOING CHANGES THE GUARANTEED OBLIGATIONS);

 

(III)          ANY ACTIVITY, CONDUCT, MATTER OR THING AUTHORIZED BY LILLY UNDER
SECTION 3.3 BELOW (EXCEPT TO THE EXTENT ANY OF THE FOREGOING CHANGES THE
GUARANTEED OBLIGATIONS);

 

(IV)          ANY EXTENSION OF TIME FOR COMPLIANCE WITH OR PAYMENT OF ANY OF THE
GUARANTEED OBLIGATIONS (IN WHICH CASE THE GUARANTEED OBLIGATIONS SHALL BE SO
EXTENDED);

 

(V)           ANY WAIVER, CONSENT, EXTENSION, GRANTING OF TIME, FORBEARANCE,
INDULGENCE, RENEWAL OR OTHER ACTION OR INACTION UNDER OR IN RESPECT OF THE
MANUFACTURING AND SUPPLY AGREEMENT OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY
EXERCISE OR NON-EXERCISE OF ANY RIGHT, REMEDY OR POWER IN RESPECT THEREOF
(EXCEPT TO THE EXTENT ANY OF THE FOREGOING CHANGES THE GUARANTEED OBLIGATIONS);

 

(VI)          ANY LACK OR LIMITATION OF CAPACITY, STATUS, POWER OR AUTHORITY, OR
ANY INCAPACITY OR DISABILITY, OF LILLY DEL CARIBE OR LILLY OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES, PARTNERS OR AGENTS ACTING
OR PURPORTING TO ACT ON THEIR BEHALF, AND ANY DEFECT OR ANY FAILURE TO

 

4

--------------------------------------------------------------------------------


 

COMPLY WITH A FORMAL LEGAL REQUIREMENT IN THE EXECUTION OR DELIVERY OF THIS
GUARANTEE;

 

(VII)         ANY MISREPRESENTATION BY LILLY DEL CARIBE UNDER THE MANUFACTURING
AND SUPPLY AGREEMENT;

 

(VIII)        ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY BENEFICIARIES OR
CREDITORS OF, OR BY, LILLY DEL CARIBE OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY ACTION OR PROCEEDING IN ANY WAY
ATTACKING OR INVOLVING ANY ISSUE IN RESPECT OF THE MANUFACTURING AND SUPPLY
AGREEMENT, ANY OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER AGREEMENT OR
INSTRUMENT (EXCEPT TO THE EXTENT ANY OF THE FOREGOING CHANGES THE GUARANTEED
OBLIGATIONS); OR

 

(IX)           ANY OCCURRENCE OR NON-OCCURRENCE OF ANY OTHER ACT OR EVENT WHICH,
BY OPERATION OF LAW OR EQUITY OR OTHERWISE, WOULD DIRECTLY OR INDIRECTLY NOW OR
HEREAFTER RESULT IN THE DETERMINATION, DISCHARGE, EXTINCTION, LIMITATION,
MERGER, NOVATION, REDUCTION OR RELEASE, PRO TANTO OR OTHERWISE, OF LILLY OR OF
ANY OF ITS OBLIGATIONS OR LIABILITIES HEREUNDER OR WHICH WOULD OTHERWISE
PREJUDICE OR IMPAIR ANY RIGHT OF UNITED THERAPEUTICS HEREUNDER EXCEPT FOR
PAYMENT, PERFORMANCE OR SATISFACTION OF THE GUARANTEED OBLIGATIONS, IT BEING
UNDERSTOOD AND AGREED THAT THIS GUARANTEE GUARANTEES, BUT DOES NOT EXPAND THE
SCOPE OF, THE GUARANTEED OBLIGATIONS;

 


(C)           THE GUARANTEED OBLIGATIONS SHALL CONSTITUTE OBLIGATIONS AND
LIABILITIES OF PAYMENT AND NOT OF COLLECTION AND SHALL BE ABSOLUTE AND
INDEPENDENT OF AND NOT IN CONSIDERATION OF OR CONDITIONAL OR CONTINGENT UPON ANY
OTHER OBLIGATION OR LIABILITY OF LILLY, ANY OBLIGATION OR LIABILITY OF LILLY DEL
CARIBE (OTHER THAN THE GUARANTEED OBLIGATIONS), OR ANY OBLIGATION OR LIABILITY
OF ANY OTHER PERSON WHO IS OR MAY BECOME LIABLE IN RESPECT OF ANY OF THE
GUARANTEED OBLIGATIONS, OR ANY PRIOR NOTICE OR PROTEST TO, DEMAND UPON OR
ACTION, SUIT OR OTHER PROCEEDING AGAINST LILLY DEL CARIBE OR ANY SUCH OTHER
PERSON OTHER THAN THE DEMAND REQUIRED BY SECTION 3.1, AND UNITED THERAPEUTICS
MAY BRING OR PROSECUTE A SEPARATE ACTION, SUIT OR OTHER PROCEEDING AGAINST LILLY
WHETHER SUCH ACTION, SUIT OR OTHER PROCEEDING IS BROUGHT OR PROSECUTED AGAINST
LILLY DEL CARIBE OR ANY SUCH OTHER PERSON OR WHETHER LILLY DEL CARIBE OR ANY
SUCH OTHER PERSON (INCLUDING UNITED THERAPEUTICS) IS JOINED IN SUCH ACTION, SUIT
OR OTHER PROCEEDING; AND


 


(D)           ANY PART PERFORMANCE OR PART PAYMENT BY LILLY DEL CARIBE OF ANY OF
THE GUARANTEED OBLIGATIONS OR OTHER CIRCUMSTANCE WHICH OPERATES TO TOLL ANY
STATUTE OF LIMITATIONS OR LAW OF PRESCRIPTION AS TO LILLY DEL CARIBE SHALL
OPERATE TO TOLL SUCH STATUTE OF LIMITATIONS OR LAW OF PRESCRIPTION AS TO LILLY.


 


3.3                          AUTHORIZATIONS. LILLY AUTHORIZES UNITED
THERAPEUTICS, AT THE SOLE DISCRETION OF UNITED THERAPEUTICS, WITHOUT NOTICE TO
OR DEMAND UPON LILLY, AND WITHOUT IN ANY MANNER, RELEASING, DISCHARGING, OR IN
ANY WAY AFFECTING ANY OBLIGATION OR LIABILITY OF LILLY HEREUNDER OR

 

5

--------------------------------------------------------------------------------


 


PREJUDICING OR IMPAIRING ANY RIGHT OF UNITED THERAPEUTICS HEREUNDER (EXCEPT TO
THE EXTENT OF ANY RESULTING CHANGE IN THE GUARANTEED OBLIGATIONS), FROM TIME TO
TIME TO:


 


(A)           TO THE EXTENT PERMITTED BY THE MANUFACTURING AND SUPPLY AGREEMENT
OR OTHERWISE AGREED BY LILLY DEL CARIBE, ACCELERATE, ADJUST, COMPROMISE, EXTEND,
MODIFY, RENEW OR OTHERWISE CHANGE THE TIME, FORM OR MANNER FOR PERFORMANCE OF OR
ANY TERM IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS; AND


 


(B)           COMPROMISE, RELEASE OR SETTLE WITH OR SUBSTITUTE OR DELAY OR WAIVE
THE EXERCISE OF ANY RIGHT OR REMEDY AGAINST LILLY DEL CARIBE, LILLY OR ANY OTHER
PERSON WHO IS OR MAY BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED
OBLIGATIONS.


 


3.4                          WAIVERS. LILLY UNCONDITIONALLY WAIVES:


 


(A)           ANY RIGHT TO REQUIRE UNITED THERAPEUTICS TO:


 

(I)            PROCEED AGAINST LILLY DEL CARIBE, LILLY OR ANY OTHER PERSON WHO
IS OR MAY BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS;

 

(II)           FIRST APPLY ANY PROPERTY OR ASSETS OF LILLY DEL CARIBE OR ANY
OTHER PERSON WHO IS OR MAY BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED
OBLIGATIONS TO THE DISCHARGE OF THE GUARANTEED OBLIGATIONS OR MARSHAL IN FAVOR
OF LILLY; OR

 

(III)          PURSUE OR EXERCISE OR EXHAUST ANY OTHER RIGHT OR REMEDY OF UNITED
THERAPEUTICS WHATSOEVER BEFORE PROCEEDING AGAINST AND ENFORCING ITS RIGHTS AND
REMEDIES AGAINST LILLY UNDER THIS GUARANTEE;

 


(B)           SO LONG AS ANY OF THE GUARANTEED OBLIGATIONS SHALL REMAIN
UNPERFORMED, UNSATISFIED OR UNPAID, INCLUDING SUCH PART THEREOF, IF ANY, AS
SHALL EXCEED THE LIABILITY OF LILLY HEREUNDER, ANY RIGHT TO CLAIM REPAYMENT
AGAINST LILLY DEL CARIBE OR TO EXERCISE ANY RIGHT OF SUBROGATION TO OR ANY RIGHT
TO ENFORCE ANY RIGHT OR REMEDY WHICH UNITED THERAPEUTICS NOW HAS OR HEREAFTER
MAY HAVE AGAINST OR IN RESPECT OF LILLY DEL CARIBE, ANY OTHER PERSON WHO IS OR
MAY BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS; OR


 


(C)           ANY DEFENSE ARISING OUT OF OR IN CONNECTION WITH:


 

(I)            ANY ABSENCE, IMPAIRMENT OR LOSS OF ANY RIGHT OF CONTRIBUTION,
REIMBURSEMENT OR SUBROGATION OR ANY OTHER RIGHT OR REMEDY OF LILLY AGAINST OR IN
RESPECT OF LILLY DEL CARIBE, ANY OTHER PERSON WHO IS OR MAY BECOME LIABLE IN
RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS; OR

 

(II)           ANY DISABILITY, INCAPACITY, OR DEFENSE AVAILABLE TO LILLY DEL
CARIBE (OTHER THAN A DEFENSE AVAILABLE TO LILLY DEL CARIBE UNDER THE TERMS OF
THE MANUFACTURING AND SUPPLY AGREEMENT) OR ANY OTHER PERSON WHO IS OR MAY

 

6

--------------------------------------------------------------------------------


 

BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS OR ANY CESSATION
FROM ANY CAUSE WHATSOEVER OF ANY OBLIGATION OR LIABILITY OF LILLY DEL CARIBE OR
ANY SUCH OTHER PERSON IN RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS (OTHER
THAN ANY CESSATION UNDER THE TERMS OF THE MANUFACTURING AND SUPPLY AGREEMENT).

 


3.5                          BANKRUPTCY, ETC.  IN THE EVENT OF ANY DISTRIBUTION
OF THE ASSETS, IN WHOLE OR IN PART, OF  LILLY DEL CARIBE, LILLY OR ANY OTHER
PERSON WHO IS OR MAY BECOME LIABLE IN RESPECT OF ANY OF THE GUARANTEED
OBLIGATIONS, UPON ANY ARRANGEMENT, BANKRUPTCY, COMPOSITION, EXECUTION SALE,
INSOLVENCY, LIQUIDATION, READJUSTMENT, RECEIVERSHIP, REORGANIZATION OR OTHER
SIMILAR PROCEEDING OR OCCURRENCE RELATING TO ANY SUCH PERSON, ANY PROCEEDING FOR
THE DISSOLUTION, LIQUIDATION, WINDING-UP OR OTHER CESSATION OF EXISTENCE OF ANY
SUCH PERSON, VOLUNTARY OR INVOLUNTARY, WHETHER OR NOT INVOLVING BANKRUPTCY OR
INSOLVENCY PROCEEDINGS, ANY ASSIGNMENT BY ANY SUCH PERSON FOR THE BENEFIT OF
CREDITORS OR ANY OTHER MARSHALLING OF ANY OF THE ASSETS OF ANY SUCH PERSON, NO
OBLIGATION OR LIABILITY OF LILLY HEREUNDER SHALL BE DETERMINED OR IN ANY MANNER
AFFECTED, AND NO RIGHT OF UNITED THERAPEUTICS HEREUNDER SHALL IN ANY MANNER BE
PREJUDICED OR IMPAIRED, BY ANY OMISSION BY UNITED THERAPEUTICS TO PROVE ITS
CLAIM OR TO PROVE ITS FULL CLAIM AND UNITED THERAPEUTICS MAY PROVE SUCH CLAIM AS
IT SEES FIT AND MAY REFRAIN FROM PROVING ANY CLAIM AND MAY VALUE AS IT SEES FIT
OR REFRAIN FROM VALUING ANY SECURITY HELD BY UNITED THERAPEUTICS.


 


3.6                          NEW MANUFACTURING AND SUPPLY AGREEMENT. IF THE
MANUFACTURING AND SUPPLY AGREEMENT SHALL BE CANCELLED OR TERMINATED BY REASON OF
DISCLAIMER BY A TRUSTEE IN BANKRUPTCY OR THE INCAPACITY OF LILLY DEL CARIBE,
BEFORE THE GUARANTEED OBLIGATIONS HAVE OTHERWISE BEEN FULLY PERFORMED, OBSERVED,
SATISFIED AND PAID, LILLY COVENANTS AND AGREES WITH UNITED THERAPEUTICS, AT THE
OPTION AND REQUEST OF UNITED THERAPEUTICS, TO ENTER INTO, EXECUTE AND DELIVER A
NEW AGREEMENT BETWEEN UNITED THERAPEUTICS AND LILLY WHEREBY LILLY SHALL ASSUME
AND COVENANT AND AGREE TO OBSERVE, PERFORM AND BE BOUND BY THE GUARANTEED
OBLIGATIONS AS IT WAS AT THE TIME IMMEDIATELY BEFORE SUCH CANCELLATION,
DETERMINATION OR TERMINATION.


 


3.7                          CONTINUING GUARANTEE.  THE OBLIGATIONS OF LILLY
UNDER THIS GUARANTEE CONSTITUTE A CONTINUING GUARANTEE AND SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL THE GUARANTEED OBLIGATIONS HAVE BEEN FULLY PERFORMED,
OBSERVED, SATISFIED AND PAID. NO RECOVERY UNDER THIS GUARANTEE, AND NO ACTION OR
PROCEEDING BROUGHT OR INSTITUTED UNDER THIS GUARANTEE, AND NO RECOVERY IN
PURSUANCE OF SUCH ACTION OR PROCEEDING, SHALL BE A BAR OR DEFENSE TO ANY FURTHER
ACTION OR PROCEEDING UNDER THIS GUARANTEE OR TO ANY FURTHER RECOVERY.


 


ARTICLE 4
GENERAL PROVISIONS


 


4.1                          ASSIGNMENT.  A PARTY MAY NOT ASSIGN THIS GUARANTEE
OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
NON-ASSIGNING PARTY, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE
NULL AND VOID.

 

7

--------------------------------------------------------------------------------


 


4.2                          INCORPORATION BY REFERENCE OF MISCELLANEOUS TERMS. 
THE TERMS OF ARTICLE 11 (CONFIDENTIALITY), ARTICLE 14 (DISPUTE RESOLUTION) AND
ARTICLE 15 (MISCELLANEOUS) OF THE LICENSE AGREEMENT ARE HEREBY INCORPORATED
HEREIN AND MADE PART OF THIS GUARANTEE.


 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this  Guarantee by their duly authorized representatives as of the Execution
Date.

 

ELILILLY AND COMPANY

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Name:

 

Name:

 

 

 

 

 

Title:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 6.2

SCHEMATIC OF DISTRIBUTION OF PRODUCT

 

[g309401kk07i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT 6.3(a)

PURCHASE PRICE

 

$[***] per tablet, each tablet containing [***] ([***]) milligrams the Compound,
supplied in [***] ([***]) count bottles

 

--------------------------------------------------------------------------------


 

EXHIBIT 6.7

WIRE INSTRUCTIONS

 

Lilly del Caribe Inc

 

Acct:

 

Swift:

 

--------------------------------------------------------------------------------